Exhibit 10.1
EXECUTION COPY
 
(J.P.MORGAN LOGO) [c64301c6430100.gif]
CREDIT AGREEMENT
dated as of
April 25, 2011
among
BELDEN INC.
The Foreign Subsidiary Borrowers Party Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
DEUTSCHE BANK AG NEW YORK BRANCH and WELLS FARGO BANK, NATIONAL
ASSOCIATION
as Co-Syndication Agents
and
U.S. BANK NATIONAL ASSOCIATION
as Documentation Agent
 
J.P. MORGAN SECURITIES LLC
as Sole Bookrunner and Sole Lead Arranger
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    28  
SECTION 1.03. Terms Generally
    28  
SECTION 1.04. Accounting Terms; GAAP
    29  
SECTION 1.05. Status of Obligations
    29  
 
       
ARTICLE II The Credits
    30  
 
       
SECTION 2.01. Commitments
    30  
SECTION 2.02. Loans and Borrowings
    30  
SECTION 2.03. Requests for Revolving Borrowings
    30  
SECTION 2.04. Determination of Dollar Amounts
    31  
SECTION 2.05. Swingline Loans
    32  
SECTION 2.06. Letters of Credit
    33  
SECTION 2.07. Funding of Borrowings
    36  
SECTION 2.08. Interest Elections
    37  
SECTION 2.09. Termination and Reduction of Commitments
    38  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    39  
SECTION 2.11. Prepayment of Loans
    40  
SECTION 2.12. Fees
    40  
SECTION 2.13. Interest
    41  
SECTION 2.14. Alternate Rate of Interest
    42  
SECTION 2.15. Increased Costs
    42  
SECTION 2.16. Break Funding Payments
    44  
SECTION 2.17. Taxes
    44  
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
    47  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    49  
SECTION 2.20. Expansion Option
    50  
SECTION 2.21. [Intentionally Omitted]
    51  
SECTION 2.22. Judgment Currency
    52  
SECTION 2.23. Designation of Foreign Subsidiary Borrowers
    52  
SECTION 2.24. Defaulting Lenders
    52  
 
       
ARTICLE III Representations and Warranties
    54  
 
       
SECTION 3.01. Organization; Powers; Subsidiaries
    54  
SECTION 3.02. Authorization; Enforceability
    54  
SECTION 3.03. Governmental Approvals; No Conflicts
    54  
SECTION 3.04. Financial Condition; No Material Adverse Change
    55  
SECTION 3.05. Properties
    55  
SECTION 3.06. Litigation, Environmental and Labor Matters
    55  





--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 3.07. Compliance with Laws and Agreements
    56  
SECTION 3.08. Investment Company Status
    56  
SECTION 3.09. Taxes
    56  
SECTION 3.10. ERISA
    56  
SECTION 3.11. Disclosure
    56  
SECTION 3.12. Federal Reserve Regulations
    56  
SECTION 3.13. Liens
    56  
SECTION 3.14. No Default
    57  
SECTION 3.15. No Burdensome Restrictions
    57  
SECTION 3.16. Solvency
    57  
SECTION 3.17. Insurance
    57  
SECTION 3.18. Security Interest in Collateral
    57  
 
       
ARTICLE IV Conditions
    57  
 
       
SECTION 4.01. Effective Date
    57  
SECTION 4.02. Each Credit Event
    59  
SECTION 4.03. Designation of a Foreign Subsidiary Borrower
    59  
 
       
ARTICLE V Affirmative Covenants
    60    
SECTION 5.01. Financial Statements and Other Information
    60  
SECTION 5.02. Notices of Material Events
    61  
SECTION 5.03. Existence; Conduct of Business
    61  
SECTION 5.04. Payment of Obligations
    62  
SECTION 5.05. Maintenance of Properties; Insurance
    62  
SECTION 5.06. Books and Records; Inspection Rights
    62  
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
    63  
SECTION 5.08. Use of Proceeds
    63  
SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances
    63  
 
       
ARTICLE VI Negative Covenants
    66  
 
       
SECTION 6.01. Indebtedness
    66  
SECTION 6.02. Liens
    69  
SECTION 6.03. Fundamental Changes and Asset Sales
    70  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    71  
SECTION 6.05. Swap Agreements
    71  
SECTION 6.06. Transactions with Affiliates
    71  
SECTION 6.07. Restricted Payments
    72  
SECTION 6.08. Restrictive Agreements
    72  
SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents
    72  
SECTION 6.10. Sale and Leaseback Transactions
    73  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 6.11. Capital Expenditures
    73  
SECTION 6.12. Financial Covenants
    73  
 
       
ARTICLE VII Events of Default
    74  
 
       
ARTICLE VIII The Administrative Agent
    76  
 
       
ARTICLE IX Miscellaneous
    80  
 
       
SECTION 9.01. Notices
    80  
SECTION 9.02. Waivers; Amendments
    81  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    83  
SECTION 9.04. Successors and Assigns
    84  
SECTION 9.05. Survival
    87  
SECTION 9.06. Counterparts; Integration; Effectiveness
    87  
SECTION 9.07. Severability
    87  
SECTION 9.08. Right of Setoff
    88  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    88  
SECTION 9.10. WAIVER OF JURY TRIAL
    89  
SECTION 9.11. Headings
    89  
SECTION 9.12. Confidentiality
    89  
SECTION 9.13. USA PATRIOT Act
    90  
SECTION 9.14. Appointment for Perfection
    90  
SECTION 9.15. Releases of Subsidiary Guarantors
    90  
 
       
ARTICLE X Cross-Guarantee
    91  
 
       
SECTION 10.01. General
    91  
SECTION 10.02. German Guarantee Limitations
    92  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SCHEDULES:
         
Schedule 2.01  —  Commitments
       
Schedule 2.02  —  Mandatory Cost
       
Schedule 2.06  —  Existing Letters of Credit
       
Schedule 3.01  —  Subsidiaries
       
Schedule 6.01  —  Existing Indebtedness
       
Schedule 6.02  —  Existing Liens
       
Schedule 6.04  —  Existing Investments
       
Schedule 6.06  —  Transactions with Affiliates
         
EXHIBITS:
         
Exhibit A  —   Form of Assignment and Assumption
       
Exhibit B  —    Form of Opinion of U.S. Counsel for the Company and Initial
Domestic Loan Parties
       
Exhibit C  —    Form of Increasing Lender Supplement
       
Exhibit D  —    Form of Augmenting Lender Supplement
       
Exhibit E  —     List of Closing Documents
       
Exhibit F-1  —  Form of Borrowing Subsidiary Agreement
       
Exhibit F-2  —  Form of Borrowing Subsidiary Termination
       
Exhibit G-1  —  Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
       
Exhibit G-2  —  Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
       
Exhibit G-3  —  Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
       
Exhibit G-4  —  Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)
       
Exhibit H  —     Form of Continuing Agreement re Letters of Credit
       

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of April 25, 2011 among
BELDEN INC., the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto,
the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, DEUTSCHE BANK AG NEW YORK BRANCH and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Syndication Agents and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.
          “Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder, together with its successors and permitted assigns.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affected Subsidiary” means any Subsidiary if a Deemed Dividend
Problem or a Financial Assistance Problem would arise if such Subsidiary were to
act as a Subsidiary Guarantor.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$400,000,000.
          “Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds
Sterling, (iv) Canadian Dollars and (v) any other Foreign Currency reasonably
acceptable to the Administrative Agent and each of the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate in respect of Dollars for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on

 



--------------------------------------------------------------------------------



 



Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment;
provided that, in the case of Section 2.24 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
          “Applicable Pledge Percentage” means 100%; provided that the foregoing
percentage shall be (i) 65% in the case of a pledge by the Company or any
Subsidiary of its Equity Interests in (a) an Affected Subsidiary or (b) a
Foreign Subsidiary that is not a Pledge Subsidiary or (ii) 0% if a pledge of
Equity Interests of such Subsidiary would cause a Financial Assistance Problem.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan or any ABR Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:

                                              Eurocurrency     ABR    
Commitment       Leverage Ratio:     Spread     Spread     Fee Rate  
Category 1:
  < 1.00 to 1.00     1.75 %     0.75 %     0.25 %
Category 2:
  ≥ 1.00 to 1.00 but     2.00 %     1.00 %     0.30 %
 
  < 1.75 to 1.00                        
Category 3:
  ≥ 1.75 to 1.00 but     2.25 %     1.25 %     0.35 %
 
  < 2.50 to 1.00                        
Category 4:
  ≥ 2.50 to 1.00 but     2.50 %     1.50 %     0.40 %
 
  < 3.25 to 1.00                        
Category 5:
  ≥ 3.25 to 1.00     2.75 %     1.75 %     0.50 %

     For purposes of the foregoing,
     (i) if at any time the Company fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 5 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
     (ii) adjustments, if any, to the Category then in effect shall be effective
five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the

2



--------------------------------------------------------------------------------



 



    effective date of such change and ending on the date immediately preceding
the effective date of the next such change); and

     (iii) notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s fiscal quarter ending June 30, 2011 (unless such Financials
demonstrate that Category 3, 4 or 5 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Available Revolving Commitment” means, at any time with respect to
any Lender, the Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
for purposes of calculating the commitment fee under Section 2.12(a) (i) any
Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure and (ii) any Lender’s LC Exposure shall be included as
a component of the Revolving Credit Exposure.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means the Company or any Foreign Subsidiary Borrower.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

3



--------------------------------------------------------------------------------



 



          “Borrowing Request” means a request by any Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit F-1.
          “Borrowing Subsidiary Termination” means a Borrowing Subsidiary
Termination substantially in the form of Exhibit F-2.
          “Burdensome Restrictions” means any consensual encumbrance or
restriction of the type described in clause (a) or (b) of Section 6.08.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro).
          “Canadian Dollar” and/or “CAD” means the lawful currency of Canada.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
          “Cash Equivalents” means (a) any securities or direct obligations
(i) issued by, or directly, unconditionally and fully guaranteed or insured by
the United States federal government or agency thereof, (ii) issued by any
agency of the United States federal government the obligations of which are
fully backed by the full faith and credit of the United States federal
government in each case maturing within one year from the date of acquisition
thereof, (b) any readily-marketable direct obligations issued by any other
agency of the United States federal government, any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof, in each case having a rating of at least “A-1” from S&P or at least
“P-1” from Moody’s, (c) any commercial paper rated at least “A-1” by S&P or
“P-1” by Moody’s maturing within 270 days from the date of acquisition thereof,
(d) any time deposit, insured certificate of deposit, overnight bank deposit,
overnight repurchase agreements, or bankers’ acceptance maturing within 180 days
from the date of acquisition thereof issued or accepted by any commercial bank
that is organized under the laws of the United States or any state thereof,
including any foreign branch or foreign agency of any such commercial bank,
(e) shares of any money market fund that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clause (a),
(b), (c) or (d) above, (f) all of the types of investments referred to in clause
(a), (b), (c), (d) or (e) above issued by any agency of any foreign government,
in each case maturing within one year from the date of acquisition thereof and
having a rating of at least “A-1” or “A+” from S&P or at least “P-1” or “A1”
from Moody’s and (g) other cash equivalents from time to time approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of

4



--------------------------------------------------------------------------------



 



1934 and the rules of the SEC thereunder as in effect on the date hereof), of
Equity Interests representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (d) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ or managers’
qualifying shares) of the ordinary voting and economic power of any Foreign
Subsidiary Borrower.
          “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” means any and all personal property located in the United
States that is owned, leased or operated by a Domestic Loan Party covered by the
Collateral Documents and any and all other personal property located in the
United States of any Domestic Loan Party, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Administrative Agent, on behalf of itself and the Secured Parties, to
secure the Secured Obligations. For purposes of clarification, upon written
notice given to the Administrative Agent by the Company, the personal property
assets or personal property properties owned, leased or operated by a Domestic
Loan Party covered by the Collateral Documents and any Equity Interests pledged
pursuant to the Collateral Documents and any and all other personal property
assets or personal property properties of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Administrative Agent, on behalf of itself and the
Secured Parties, shall in each case no longer constitute “Collateral” during a
Collateral Release Period and during a Collateral Release Period there shall be
no “Collateral.” In all cases, Collateral excludes the Excluded Property.
          “Collateral Documents” means, collectively, the Security Agreement and
all other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, collateral assignments, financing
statements and all other similar security or

5



--------------------------------------------------------------------------------



 



pledge agreements whether heretofore, now, or hereafter executed by the Company
or any of its Subsidiaries and delivered to the Administrative Agent.
          “Collateral Period” means any period during which a Collateral Release
Period is not in effect.
          “Collateral Release Period” means any period after the Effective Date
commencing on the occurrence of a Collateral Release Date and ending on the
Collateral Trigger Date, if any, subsequent to such Collateral Release Date.
          “Collateral Release Date” means any date after the Effective Date on
which no Default or Event of Default is continuing and all of the following
events shall have occurred: (a) Moody’s has in effect a rating for the Index
Debt (that has not been placed on negative watch) of Baa3 (stable or better
outlook) or higher and (b) S&P has in effect a rating for the Index Debt (that
has not been placed on negative watch) of BBB- (stable or better outlook) or
higher.
          “Collateral Trigger Date” means any date after the Effective Date on
which one of the following events occurs: (a) Moody’s issues a rating for the
Index Debt of Ba2 or lower, (b) S&P issues a rating for the Index Debt of BB or
lower or (c) Moody’s or S&P ceases to issue a rating for the Index Debt.
          “Collateral Requirements” has the meaning assigned to such term in
Section 5.09(g).
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
          “Company” means Belden Inc., a Delaware corporation.
          “Computation Date” is defined in Section 2.04.
          “Consolidated Capital Expenditures” means, without duplication, any
expenditures for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP. The term
“Consolidated Capital Expenditures” shall not include capital expenditures in
respect of the reinvestment of proceeds (to the extent reinvested within
12 months of the date of receipt) derived from asset dispositions (in an
aggregate amount not to exceed $10,000,000 during any period of 12 months) or
proceeds of insurance or condemnation received by the Company or any of its
Subsidiaries and any expenditure to the extent such expenditure is part of the
aggregate amounts payable in connection with, or other consideration for, any
Permitted Acquisition consummated during or prior to such period.
          “Consolidated EBITDA” means Consolidated Net Income plus, to the
extent deducted in determining Consolidated Net Income, without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes measured by net
income, profits or capital (or any similar measures), paid or accrued,
including, without limitation, federal and state and local income taxes, foreign
income taxes, or franchise

6



--------------------------------------------------------------------------------



 



taxes, (iii) depreciation, (iv) amortization, (v) each non-cash expense
(including, without limitation, non-cash expenses related to stock based
compensation), non-cash charge or non-cash loss (including, extraordinary,
unusual or non-recurring non-cash losses), including, without limitation, in
connection with Permitted Acquisitions or restructurings, incurred or
recognized, (vi) cash charges incurred in connection with acquisition or
restructuring activities prior to the Effective Date and to the extent not in
excess of $10,000,000, (vii) fees, costs and expenses incurred by the Loan
Parties in connection with any Permitted Acquisition, in each case whether or
not consummated and solely to the extent disclosed in writing to the
Administrative Agent and in an aggregate amount not to exceed $10,000,000 during
any Reference Period and (viii) cash charges or extraordinary, unusual or
non-recurring cash losses incurred or recognized (provided that the aggregate
amount of any such cash charges or cash losses under this clause (viii) during
any Reference Period shall not exceed the Permitted Cash Add-Back Amount), all
calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis, minus, to the extent included in Consolidated Net Income,
(1) interest income, (2) income tax credits and refunds (to the extent not
netted from income tax expense), (3) any cash payments made during such period
in respect of items described in clause (v) above subsequent to the fiscal
quarter in which the relevant non-cash expenses, charges or losses were incurred
(provided, that any such cash payments shall not be required to be subtracted
under this clause (3) to the extent by which the Permitted Cash Add-Back Amount
exceeds the aggregate amount of cash losses added back pursuant to clause
(viii) above for such Reference Period, if positive) and (4) extraordinary,
unusual or non-recurring income or gains recognized, all calculated for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period.
          As used in this definition:
     “Material Acquisition” means any acquisition of property or Equity
Interests or series of related acquisitions of property or Equity Interests that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $10,000,000.
     “Material Disposition” means any sale, transfer or disposition of property
or series of related sales, transfers, or dispositions of property that yields
gross cash proceeds to the Company or any of its Subsidiaries in excess of
$10,000,000.
     “Permitted Cash Add-Back Amount” means, as of the last day of the relevant
Reference Period, the lesser of (i) $35,000,000 and (ii) the amount (if
positive) by which Qualified Cash as of such date exceeds the Revolving Credit
Exposure (excluding LC Exposure) as of such date.
     By way of illustration only of the impact of the Permitted Cash Add-Back
Amount on Consolidated EBITDA for a hypothetical Reference Period, assume the
following:

7



--------------------------------------------------------------------------------



 



  (i)   Consolidated Net Income plus all amounts permitted to be added back
pursuant to clauses (i) through (vii) equals 250;

  (ii)   on the last day of the hypothetical Reference Period, Qualified Cash
equals 150 and there are 50 of Loans outstanding, resulting in a Permitted Cash
Add-Back Amount of 35 (lesser of (i) 35 and (ii) 150 minus 50).

  (iii)   the Company recognized a cash restructuring charge during the
Reference Period of 20;

  (iv)   non-cash expense relating to non-cash stock based compensation that was
added back in a prior fiscal quarter has now resulted in a cash payment of 30;
and

  (v)   no other adjustments are required per the balance of the definition of
Consolidated EBITDA.

     Hypothetical Consolidated EBITDA equals (with any reference to a “clause”
below being a reference to the relevant “clause” in the definition of
Consolidated EBITDA):

     
250
  Consolidated Net Income plus all amounts permitted to be added back pursuant
to clauses (i) through (viii)
 
   
+ 20
  Cash restructuring charge under clause (viii) (cannot exceed the Permitted
Cash Add-Back Amount of 35)
 
   
- 15
  The Company does not have to subtract the entire 30 of cash payments for stock
based compensation under clause (3), but does have to subtract an amount equal
to the amount by which the Permitted Cash Add-Back Amount (35) exceeds cash
restructuring charges taken under clause (viii) (20). Therefore the Company must
subtract 15 of such cash payments but need not subtract the remaining 15 (35
minus 20) of such cash payments.
 
   
= 255
  Hypothetical Consolidated EBITDA

          “Consolidated Fixed Charges” means, with reference to any period,
without duplication, cash Consolidated Interest Expense, plus scheduled
principal payments on Indebtedness for borrowed money made during such period,
plus an amount equal to, to the extent positive, taxes paid in cash by the
Company and its Subsidiaries net of refunds or credits (which reduce cash taxes
that would otherwise have been payable during such period) for taxes received by
the Company and its Subsidiaries, plus dividends paid (other than to the Company
or a Subsidiary) by the Company in cash, all calculated for the Company and its
Subsidiaries on a consolidated basis (other than dividends which are only paid
to the Company or by a Subsidiary to another Subsidiary) in accordance with
GAAP.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Company and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance

8



--------------------------------------------------------------------------------



 



financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP). In the event
that the Company or any Subsidiary shall have completed a Material Acquisition
or a Material Disposition since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a Pro Forma
Basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that there shall be excluded any income (or loss) of any Person other
than the Company or a Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Company or any
Subsidiary of the Company.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
          “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness (excluding Indebtedness of the
type described in clause (g) of the definition of Indebtedness (other than with
respect to the type of Indebtedness described in clauses (a), (b) and (c) of the
definition of Indebtedness)) of the Company and its Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP, (b) the aggregate
amount of Indebtedness of the Company and its Subsidiaries relating to the
maximum drawing amount of all letters of credit outstanding and bankers
acceptances and (c) Indebtedness of the type referred to in clauses (a) or
(b) hereof of another Person guaranteed by the Company or any of its
Subsidiaries.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Co-Syndication Agent” means each of Deutsche Bank AG New York Branch
and Wells Fargo Bank, National Association in its capacity as co-syndication
agent for the credit facility evidenced by this Agreement.
          “Corresponding Obligations” means Secured Obligations as they may
exist from time to time, other than the Parallel Debt.
          “Credit Event” means a Borrowing, the issuance of a Letter of Credit,
an LC Disbursement or any of the foregoing.
          “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
          “Deemed Dividend Problem” means, with respect to any Foreign
Subsidiary, such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Company or the applicable parent
Domestic Subsidiary under Section 956 of the Code and the effect of such
repatriation causing adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and/or tax advisors.

9



--------------------------------------------------------------------------------



 



          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
          “Documentation Agent” means U.S. Bank National Association in its
capacity as documentation agent for the credit facility evidenced by this
Agreement.
          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in such
currency of Dollars if such currency is a Foreign Currency, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Loan Parties” means, collectively, the Company and the
Subsidiary Guarantors that are Domestic Subsidiaries.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “Earn-Outs” means, with respect to any Person, obligations of such
Person arising from a Permitted Acquisition which are payable to the seller
based on the achievement of specified financial results over time.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary
organized under the laws of an Eligible Jurisdiction and (ii) any other Foreign
Subsidiary that is approved from time to time by the Administrative Agent (after
consultation with the Lenders), such approval not to be unreasonably withheld,
conditioned or delayed.

10



--------------------------------------------------------------------------------



 



          “Eligible Jurisdictions” means, collectively, (i) Germany, (ii) the
Netherlands, (iii) Hong Kong, (iv) Canada and (v) England and Wales.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any Person that, together with the Company, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Company or
any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
reasonably likely to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
          “EU” means the European Union.

11



--------------------------------------------------------------------------------



 



          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.
          “Eurocurrency”, when used in reference to a currency means an Agreed
Currency and when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Eurocurrency Payment Office” of the Administrative Agent shall mean,
for each Foreign Currency, the office, branch, affiliate or correspondent bank
of the Administrative Agent for such currency as specified from time to time by
the Administrative Agent to the Company and each Lender.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., Local Time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems reasonably appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.
          “Excluded Property” means, collectively, (i) Equity Interests in
excess of the Applicable Pledge Percentage in the case of a pledge by the
Company or any Subsidiary of its Equity Interests in an Affected Subsidiary or
any Foreign Subsidiary that is not a Pledge Subsidiary, (ii) real property,
fixtures and improvements located on real property, (iii) any trademark
applications filed in the United States Patent and Trademark Office on the basis
of intent to use such trademark by any Person covered by the Collateral
Documents, unless and until a statement of use or amendment to allege use is
filed in the United States Patent and Trademark Office, whereupon such trademark
shall automatically be deemed included in the Collateral, (iv) foreign
trademarks and trademark applications, foreign patents and patent applications,
foreign copyrights and copyright applications, and other foreign intellectual
property, including, without limitation, industrial design rights, (v)
[reserved], (vi) deposit accounts and securities accounts, (vii) personal
property located outside of the United States, (viii) [reserved], (ix) assets
subject to a Lien securing Capital Lease Obligations or purchase money debt
obligations, in each case permitted hereunder, if the contract or other
agreement in which such Lien is granted prohibits the creation of any other Lien
on such assets (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the UCC of any relevant jurisdiction or any
other applicable law); provided that such asset (A) will be Excluded Property
only to the extent and for so long as the consequences specified above will
result and (B) will cease to be Excluded Property and will become subject to the
Lien granted under the Security Agreement, immediately and automatically, at
such time as such consequences will no longer result, (x) any assets to the
extent that the grant of a security interest therein would result in a Deemed
Dividend Problem or a Financial Assistance Problem, (xi) any (a) rights under or
with respect to any general intangible, contract rights, lease license, permit
or authorization to the extent any such general intangible, contract rights,
lease, license, permit or authorization, by its terms or by law, prohibits the
assignment of, or the granting of a Lien over the rights of a grantor thereunder
or which would be invalid or unenforceable upon any such assignment or grant or
(b) interest in a joint venture or non-wholly owned

12



--------------------------------------------------------------------------------



 



Subsidiary to the extent and for so long as the attachment of the security
interest created hereby therein would violate any joint venture agreement,
organizational document, shareholders agreement or equivalent agreement relating
to such joint venture or non-wholly owned Subsidiary that was entered into for
legitimate and customary business purposes (subclauses (xi)(a) and (xi)(b) being
collectively, the “Restricted Assets”), provided that (I) the proceeds of any
Restricted Asset shall continue to be deemed to be “Collateral” and (II) this
provision shall not limit the grant of any Lien on or assignment of any
Restricted Asset to the extent that the UCC or any other applicable law provides
that such grant of Lien or assignment is effective irrespective of any
prohibitions to such grant provided in any Restricted Asset (or the underlying
documents related thereto). Concurrently with any such Restricted Asset being
entered into or arising after the date hereof, the applicable Person covered by
the Collateral Documents shall be obligated to use commercially reasonable
efforts to obtain any waiver or consent (in form and substance acceptable to the
Administrative Agent) necessary to allow such Restricted Asset to constitute
Collateral hereunder and (xii) such assets which the Administrative Agent shall
determine in its reasonable discretion, in consultation with the Company, that
the cost or burden of obtaining or perfecting a security interest therein are
excessive in relation to the value of the security to be afforded thereby.
          “Excluded Subsidiary” means a Subsidiary of the Company that is not a
Domestic Loan Party.
          “Excluded Taxes” means, with respect to any payment made by any Loan
Party under any Loan Document, any of the following Taxes imposed on or with
respect to a Recipient:
          (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes) by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located;
          (b) any branch profits Taxes imposed by the United States of America
or any similar Taxes imposed by any other jurisdiction in which any Borrower is
located; and
          (c) in the case of a Non U.S. Lender (other than an assignee pursuant
to a request by any Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non U.S. Lender’s failure to comply
with Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a).
          “Existing Letters of Credit” means the letters of credit described on
Schedule 2.06 hereto, including all renewals, extensions and amendments thereto.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement, and any current or future regulations or official
interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

13



--------------------------------------------------------------------------------



 



          “Financial Assistance Problem” means, with respect to any Foreign
Subsidiary, the inability of such Foreign Subsidiary to become a Subsidiary
Guarantor (or in the case of a Foreign Subsidiary Borrower, to become jointly
and severally liable for the Obligations of the Company) or to permit its Equity
Interests to be pledged pursuant to a pledge agreement on account of legal or
financial limitations imposed by the jurisdiction of organization of such
Foreign Subsidiary or other relevant jurisdictions having authority over such
Foreign Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and/or tax advisors.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “First Tier Foreign Subsidiary” means each Foreign Subsidiary in which
more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests are directly owned or controlled by any one or more (i) Domestic Loan
Parties or (ii) Foreign Subsidiaries that are neither Affected Subsidiaries nor
owned (directly or indirectly) by one or more Affected Subsidiaries.
          “Foreign Currencies” means Agreed Currencies other than Dollars.
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.
          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary
that becomes a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such

14



--------------------------------------------------------------------------------



 



Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hostile Acquisition” means (a) the acquisition of the Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such Equity Interests which has not been approved (prior to such
tender offer or similar solicitation) by the board of directors (or any other
applicable governing body) of such Person or by similar action if such Person is
not a corporation and (b) any such acquisition as to which such approval has
been withdrawn.
          “Insignificant Subsidiary” means, as of any date of determination, any
Subsidiary of the Company that (a) had less than (i) $1,000,000 in Consolidated
EBITDA (as defined herein without giving effect to any Subsidiaries of such
Subsidiary), (ii) $1,000,000 of assets (giving effect to the value of Equity
Interests owned by such Subsidiary but excluding the assets of the Subsidiaries
of such Subsidiary) and (iii) $1,000,000 of liabilities (excluding the
liabilities of the Subsidiaries of such Subsidiary), (b) together with all other
such other Insignificant Subsidiaries, had less than (i) $3,000,000 in
Consolidated EBITDA, (ii) $3,000,000 of assets and (iii) $3,000,000 of
liabilities (in each case, as reflected on the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) prior to such date) and (c) has
been designated as such by the Company in a written notice delivered to the
Administrative Agent (other than any such Subsidiary as to which the Company has
revoked such designation by written notice to the Administrative Agent). At no
time may a Borrower or a Material Subsidiary be an Insignificant Subsidiary.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan Amendment” has the meaning assigned to such
term in Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
excluding trade payables incurred in the ordinary course of business, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding (i) accrued expenses and trade payables incurred in the ordinary
course of business, (ii) deferred compensation arrangements entered into in the
ordinary course of business in consideration for actual services rendered and
(iii) Earn-Outs (unless the performance requirements have been satisfied and the
amount payable is fixed)), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others (excluding
Guarantees by the Company or its Subsidiaries of leases, sales agreements or
supply agreements entered into by any Subsidiary), (h) all

15



--------------------------------------------------------------------------------



 



Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, and (k) all obligations of such
Person under Sale and Leaseback Transactions. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
exclude all Trade Payables Financings.
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Loan Party under any Loan
Document and (b) Other Taxes.
          “Index Debt” means senior, unsecured, long-term (with tenor being
determined at the time of issuance) indebtedness for borrowed money of the
Company that is not guaranteed by any other Person or subject to any other
credit enhancement.
          “Information Memorandum” means the Confidential Information Memorandum
dated February 2011 relating to the Company and the Transactions.
          “Interest Election Request” means a request by the applicable Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and December
and the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower (or the Company on behalf of
the applicable Borrower) may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
          “Investment” means, with respect to any Person, directly or
indirectly, (a) to own, purchase or otherwise acquire, in each case whether
beneficially or otherwise, any investment in, including any interest in, any
Equity Interests of any other Person (other than any evidence of any
Obligation), (b) to purchase or otherwise acquire, whether in one transaction or
in a series of transactions, all or a significant part of the property of any
other Person or a business conducted by any other Person or all or substantially
all of the assets constituting the business of a division, branch, brand or
other unit operation of any other Person, (c) to incur, or to remain liable
under, any guaranty for Indebtedness of any

16



--------------------------------------------------------------------------------



 



other Person, to assume the Indebtedness of any other Person or to make, hold,
purchase or otherwise acquire, in each case directly or indirectly and without
duplication, any deposit, loan, advance, commitment to lend or advance, or other
extension of credit to any other Person (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such sale and the fair market value of the property sold.
          “IRS” means the United States Internal Revenue Service.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i); provided that, solely with respect to the Existing
Letters of Credit, any reference to “Issuing Bank” shall include such Lenders as
are the issuers of the Existing Letters of Credit. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Leverage Ratio” has the meaning assigned to such term in
Section 6.12(a).
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as reasonably determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant Agreed Currency in the London interbank
market) at approximately

17



--------------------------------------------------------------------------------



 



11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period, as the rate for deposits in the relevant Agreed Currency with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant Agreed Currency in an Equivalent Amount of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on the day of) the commencement of such Interest Period.
          “Lien” means any mortgage, pledge, hypothecation, assignment for
security, deposit arrangement in which a lien arises, encumbrance, lien
(statutory or other), charge or other security interest or any other security
agreement or preferential arrangement which has the practical effect of
constituting a security interest, as to property of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing.
          “Loan Documents” means this Agreement, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, any promissory notes issued
pursuant to Section 2.10(e) of this Agreement, any Letter of Credit
applications, the Collateral Documents, the Subsidiary Guaranty, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents, fee
letters, collateral assignments, and letter of credit agreements, now or
hereafter executed by or on behalf of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
Transactions. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.
          “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars and (ii) local time in the
case of a Loan, Borrowing or LC Disbursement denominated in a Foreign Currency
(it being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).
          “Mandatory Cost” is described in Schedule 2.02.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the material rights or remedies
of the Administrative Agent and the Lenders thereunder.
          “Material Domestic Subsidiary” means each Domestic Subsidiary
(i) which, as of the most recent fiscal quarter of the Company, for the period
of four consecutive fiscal quarters then ended, for periods after the Effective
Date for which financial statements have been delivered pursuant to
Section 5.01, contributed greater than ten percent (10%) of the Company’s
Consolidated EBITDA for such period

18



--------------------------------------------------------------------------------



 



(determined on a consolidated basis for such Domestic Subsidiary and its
Subsidiaries) (ii) which contributed greater than five percent (5%) of the
Company’s Consolidated Total Assets as of such date (determined on a
consolidated basis for such Domestic Subsidiary and its Subsidiaries), or
(iii) is designated as a “Material Domestic Subsidiary” by the Company.
          “Material Foreign Subsidiary” means each Foreign Subsidiary (i) which,
as of the most recent fiscal quarter of the Company, for the period of four
consecutive fiscal quarters then ended, for periods after the Effective Date for
which financial statements have been delivered pursuant to Section 5.01,
contributed greater than ten percent (10%) of the Company’s Consolidated EBITDA
for such period (determined on a consolidated basis for such Foreign Subsidiary
and its Subsidiaries), (ii) which contributed greater than five percent (5%) of
the Company’s Consolidated Total Assets as of such date (determined on a
consolidated basis for such Foreign Subsidiary and its Subsidiaries), or
(iii) is designated as a “Material Foreign Subsidiary” by the Company.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Intellectual Property” has the meaning assigned to such term
in the Security Agreement.
          “Material Subsidiary” means, as the case may be, (i) a Material
Domestic Subsidiary or a Material Foreign Subsidiary and (ii) Material Domestic
Subsidiaries and Material Foreign Subsidiaries, collectively.
          “Maturity Date” means April 25, 2016.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of (a) all Taxes paid
(or reasonably estimated to be payable) and (b) any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case, during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer).

19



--------------------------------------------------------------------------------



 



          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations, liabilities and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) of any of the Company and its
Subsidiaries to any of the Lenders, the Administrative Agent, the Issuing Bank
or any other Person entitled to indemnification hereunder, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any Loan Document or Letter of Credit.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Excluded Taxes or Other Connection Taxes imposed
with respect to an assignment (other than an assignment under Section 2.19(b)).
          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
          “Parallel Debt” has the meaning assigned to such term in Article VIII.
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning assigned to such term in Section 9.04.
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

20



--------------------------------------------------------------------------------



 



          “Permitted Acquisition” means any acquisition (whether by purchase,
merger, consolidation or otherwise but excluding in any event a Hostile
Acquisition) or series of related acquisitions by the Company or any Subsidiary
of (i) all or substantially all the assets of or (ii) all or substantially all
the Equity Interests in, a Person or division or line of business of a Person,
if, at the time of and immediately after giving effect thereto, (a) no Default
or Event of Default has occurred and is continuing or would arise after giving
effect thereto, (b) such Person or division or line of business is engaged in
the same or a similar line of business as the Company or any of the Subsidiaries
or any business or operation reasonably related thereto, (c) the Company and the
Subsidiaries are in compliance, on a Pro Forma Basis after giving effect to such
acquisition (but without giving effect to any synergies or cost savings), with
the covenants contained in Section 6.12 recomputed as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds $100,000,000
(excluding Earn-Outs), the Company shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Company to such effect,
together with, to the extent readily available, all relevant financial
information, statements and projections reasonably requested by the
Administrative Agent, (d) the Administrative Agent shall have received a
description of the material terms of such acquisition and the audited financial
statements (or, if unavailable, management-prepared financial statements) of
such Person or division or line of business of such Person for its two most
recently ended fiscal years and for any fiscal quarters ended within the fiscal
year to-date for which such financial statements are available, (e) in the case
of an acquisition or merger involving the Company or a Subsidiary, the Company
or such Subsidiary is the surviving entity of such merger and/or consolidation
and (f) the aggregate consideration paid in respect of such acquisition, when
taken together with the aggregate consideration paid in respect of all other
acquisitions, does not exceed $100,000,000 (excluding Earn-Outs) during any
fiscal year of the Company; provided, that the foregoing clause (f) shall not
apply to an acquisition and such acquisition shall be excluded from the
foregoing clause (f) if, at the time thereof and immediately after giving effect
thereto (including pro forma effect (but without giving effect to any synergies
or cost savings)), the Leverage Ratio is no greater than (i) 3.65 to 1.00 with
respect to any acquisition consummated on or before December 31, 2011 or
(ii) 3.50 to 1.00 with respect to any acquisition consummated after such date.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for Taxes, assessments, charges or other
governmental levies that are not yet due or payable or as to which the period of
grace (not to exceed sixty (60) days), if any, related thereto has not expired
or are being contested in compliance with Section 5.04;
          (b) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s and supplier’s (including sellers of goods), landlords’,
repairmen’s or other Liens imposed by law or pursuant to customary reservations
of retention of title arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate proceedings
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business; with respect to Subsidiaries
incorporated in Germany this shall include security created or subsisting in
order to comply with the requirements of Section 8a of the German Partial
Retirement Act (Altersteilzeitgesetz) and of Section 7e of the German Social
Security Code IV (Sozialgesetzbuch IV);

21



--------------------------------------------------------------------------------



 



          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, contractual or warranty requirements, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
          (e) Liens arising out of judgments, decrees and attachments not
resulting in an Event of Default;
          (f) easements (including reciprocal easement agreements and utility
agreements), zoning restrictions, rights-of-way, reservations, encroachments,
variations, restrictions on the use of real property, any zoning, building or
similar laws or rights reserved to or vested in any Governmental Authority,
minor defects or irregularities in title, lessor’s liens and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
use of such property by the Company or any Subsidiary;
          (g) any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by the Company or any Subsidiary thereof
in the ordinary course of its business and covering only the assets so leased,
licensed or subleased;
          (h) assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease;
          (i) Liens evidenced by precautionary UCC financing statements in
respect of operating leases;
          (j) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;
          (k) Liens in favor of the Issuing Lender, Swingline Lender or the
Administrative Agent to cash collateralize or otherwise secure the obligations
of a Defaulting Lender as required hereunder; and
          (l) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any of the foregoing;
provided that such extension, renewal or replacement Lien shall be limited to
all or a part of the property which secured the Lien so extended, renewed or
replaced (plus improvements, accessions and attachments on such property);
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.
          “Permitted Factoring Transaction” means a sale on a non-recourse basis
by the Company of accounts receivable owed to the Company by Siemens Industry,
Inc., a customer of the Company, to Orbian Corp. and Orbian Financial Services
II, LLC; provided, that the aggregate face amount of accounts receivable and
notes receivable subject to all such sales does not exceed $2,000,000 during any
fiscal year.
          “Permitted Investments” means:
     (a) Investments in cash and Cash Equivalents;

22



--------------------------------------------------------------------------------



 



          (b) (i) Investments existing on the date hereof and set forth on
Schedule 6.04 and (ii) loans by Domestic Loan Parties to Foreign Subsidiaries
(and extensions, renewals and replacements thereof), provided that the aggregate
outstanding amount of such loans described in this clause (ii) does not exceed
$285,000,000 at any time;
          (c) (i) endorsements for collection or deposit in the ordinary course
of business consistent with past practice, (ii) extensions of trade credit
(other than to Affiliates of the Company) arising or acquired in the ordinary
course of business, (iii) Investments received in settlements in the ordinary
course of business of such extensions of trade credit, and (iv) receivables
owing to the Company or any of its Subsidiaries and advances to suppliers, in
each case if created, acquired or made in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;
          (d) Investments constituting a Permitted Acquisition;
          (e) Investments by the Company in any Subsidiary of the Company, and
Investments by any Subsidiary in any other Subsidiary or in the Company (other
than Investments by Domestic Loan Parties in Excluded Subsidiaries);
          (f) Investments in the form of loans made by a Domestic Loan Party to
an Excluded Subsidiary in connection with a Permitted Acquisition solely for the
purpose of transferring the purchase price consideration therefor from such
Domestic Loan Party to such Excluded Subsidiary, which purchase price
consideration shall be paid to the applicable seller or returned to the
assigning Domestic Loan Party within ten (10) Business Days of transfer to such
Excluded Subsidiary; provided, that if such Permitted Acquisition closes, then
the foregoing shall not apply to such purchase price consideration that is
escrowed pursuant to an escrow agreement to which the Excluded Subsidiary and
the applicable seller are a party; and provided further, that this clause
(f) shall no longer be available as a type of “Permitted Investment” from and
after the date on which the Company or any Subsidiary has incurred Indebtedness
in reliance on Section 6.01(k) (it being the intent of the parties hereto that
neither the Company nor any Subsidiary shall have access to this clause (f) from
and after the date on which the Company or any Subsidiary has incurred
Indebtedness in reliance on Section 6.01(k));
          (g) loans or advances to employees, directors and officers of the
Company or any of its Subsidiaries to finance travel, entertainment and
relocation expenses and other ordinary business purposes (including to purchase
Equity Interests in the Company); provided, however, that the aggregate
outstanding principal amount of all loans and advances permitted pursuant to
this clause (g) shall not exceed $2,000,000 at any time;
          (h) Investments in the form of Guarantees not prohibited by this
Agreement;
          (i) Investments under Swap Agreements otherwise permissible under this
Agreement, and Investments resulting from sales of property if not prohibited by
this Agreement;
          (j) Investments (other than in cash or Cash Equivalents) made by the
Company or any Subsidiary during the term of this Agreement in joint ventures in
which the Company or any Subsidiary is a member; provided that the aggregate net
book value of such Investments (measured at the time such Investments are made)
shall not exceed $75,000,000 during the term of this Agreement; and

23



--------------------------------------------------------------------------------



 



          (k) any additional Investment(s) by the Company or any of its
Subsidiaries (including Investments by Domestic Loan Parties in Excluded
Subsidiaries); provided that the aggregate amount of all Investments made
pursuant to this clause (k) during a given fiscal year shall not exceed (i) at
any time that the Leverage Ratio as of the end of the most recent fiscal quarter
for which Financials have been delivered is less than 3.75 to 1.0, $75,000,000,
and (ii) at any time after it is determined that the Leverage Ratio as of the
end of the most recent fiscal quarter for which Financials have been delivered
equals or exceeds 3.75 to 1.0, the greater of (x) $25,000,000 and (y) the
aggregate amount of Investments previously made during such fiscal year at a
time prior to the determination that the Leverage Ratio was less than or equal
to 3.75 to 1.0.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledge Subsidiary” means (i) each Domestic Subsidiary owned by a
Domestic Loan Party, (ii) each First Tier Foreign Subsidiary that is a Material
Foreign Subsidiary, and (iii) each other First Tier Foreign Subsidiary the
Applicable Pledge Percentage of which has been pledged as Collateral in order to
comply with Section 5.09(c)(ii), but only for so long as such other First Tier
Foreign Subsidiary described in this clause (iii) is required to be pledged as
Collateral in order to comply with Section 5.09(c)(ii) (it being acknowledged
and agreed that neither the Company nor any of its Subsidiaries will be required
to pledge the Equity Interests in any specific First Tier Foreign Subsidiary for
such purpose).
          “Pledged Foreign Subsidiary” means each Pledge Subsidiary that is a
Foreign Subsidiary, the Applicable Pledge Percentage of which has been pledged
as Collateral.
          “Pounds Sterling” means the lawful currency of the United Kingdom.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Basis” means, with respect to any event, that the Borrowers
are in compliance on a pro forma basis with the applicable covenant, calculation
or requirement herein recomputed as if the event with respect to which
compliance on a Pro Forma Basis is being tested had occurred on the first day of
the four fiscal quarter period most recently ended on or prior to such date for
which financial statements have been delivered pursuant to Section 5.01.
          “Qualified Cash” means, at any time, the aggregate amount all freely
transferable unrestricted and unencumbered cash and Cash Equivalents balances
(net of (i) overdrafts and (ii) actual or potential adverse Tax consequences and
other obligations for repatriation and transaction costs and expenses related
thereto; it being understood that such consequences and other obligations as
described in this clause (ii) shall only apply with respect to the repatriation
of funds from the jurisdiction where the cash and Cash Equivalents are located
to a different jurisdiction where the cash and Cash Equivalents

24



--------------------------------------------------------------------------------



 



would be transferred in order to service the applicable Indebtedness of the
Company or any Subsidiary) of the Company and its Subsidiaries in excess of
$40,000,000.
          “Recipient” means, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) the Issuing Bank.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
          “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of capital stock of
the Company or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Company or any of its Subsidiaries, now or hereafter outstanding
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of the Company or any of its Subsidiaries, now or hereafter
outstanding.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
          “Sale and Leaseback Transaction” means any sale or other transfer of
any property or asset by any Person with the intent at the time of the closing
of such transaction to lease such property or asset as lessee.
          “SEC” means the United States Securities and Exchange Commission.
          “Secured Obligations” means (i) all Obligations; and (ii) all Swap
Obligations owing to one or more Lenders or their respective Affiliates.
          “Secured Parties” means the holders of the Secured Obligations from
time to time and shall include (i) each Lender and the Issuing Bank in respect
of its Loans and LC Exposure respectively, (ii) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Company and each Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each Lender and affiliate of such Lender in respect of Swap
Agreements entered into with such Person by the Company or any Subsidiary,
(iv) each indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

25



--------------------------------------------------------------------------------



 



          “Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof,
between the Domestic Loan Parties and the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, and any other pledge
or security agreement entered into, after the date of this Agreement by any
other Domestic Loan Party (as required by this Agreement or any other Loan
Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.
          “Solvent” means, as of any date of determination, in reference to the
Company and its Subsidiaries taken as a whole, (i) the fair value of the assets
of the Company and its Subsidiaries, taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or unliquidated;
(ii) the present fair saleable value of the property of the Company and its
Subsidiaries taken as a whole will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or unliquidated, as such debts and other liabilities
become absolute and matured; (iii) the Company and its Subsidiaries taken as a
whole will be able to pay their debts and liabilities, subordinated, contingent
or unliquidated, as such debts and liabilities become absolute and matured; and
(iv) the Company and its Subsidiaries taken as a whole does not have
unreasonably small capital with which to conduct the business.
          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.
          “Subordinated Indebtedness” means any Indebtedness of the Company or
any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.
          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Company.

26



--------------------------------------------------------------------------------



 



          “Subsidiary Guarantor” means each Material Subsidiary and each other
Subsidiary that is party to any Subsidiary Guaranty. The Subsidiary Guarantors
on the Effective Date are identified as such in Schedule 3.01 hereto.
          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date (including any and all supplements thereto) and executed by each
Subsidiary Guarantor party thereto, and, in the case of any guaranty by a
Foreign Subsidiary, any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
          “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
          “Trade Payables Financing” means any unsecured financing arrangement
of the Company or any of its Subsidiaries which involves the payment by any
third party financing provider of the Company’s or any of its Subsidiaries’
accounts payables (whether by purchase or otherwise) at a discount prior to the
due date of such trade payables if the Company or its Subsidiaries, as
applicable,

27



--------------------------------------------------------------------------------



 



remain liable to such third party financing source to pay the amount of such
accounts payable in full on the initial due date thereof; provided that the
Company or the applicable Subsidiary shall have repaid any amounts owed such
third party financing provider within 210 days of the date such provider made
such payment.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time,
including indemnification obligations; and (iii) any obligation to provide
collateral to secure any of the foregoing types of obligations.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means any Loan Party and the Administrative Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any

28



--------------------------------------------------------------------------------



 



reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The execution and delivery by any officer or other
authorized individual on behalf of the Company or any of its Subsidiaries of
this Agreement, any Loan Document, and any document, agreement or certificate
executed or delivered in connection with any of the foregoing from time to time
by the Company or any of its Subsidiaries, shall be deemed to be executed solely
in such officer’s or other authorized individual’s capacity as such and not in
their individual capacity, and no such officer or other such authorized
individual shall have any personal liability for the execution and delivery
thereof.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and the Company, the
Administrative Agent and the Required Lenders agree to negotiate such
modification in good faith as soon as practical as reasonably requested by the
Company or the Administrative Agent in order to preserve the original intent of
such provision in light of such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.
          SECTION 1.05. Status of Obligations. The Secured Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

29



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the Aggregate Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars and shall only be made to the Company. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
required to be made by such Lender under this Agreement by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $50,000 and
not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing

30



--------------------------------------------------------------------------------



 



Request in a form approved by the Administrative Agent and signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars to the Company) or by irrevocable written notice (via a written
Borrowing Request in a form approved by the Administrative Agent and signed by
such Borrower, or the Company on its behalf) not later than four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
or a Eurocurrency Borrowing to a Foreign Subsidiary Borrower), in each case
before the date of the proposed Borrowing or (b) by telephone in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the Business
Day of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:
          (a) each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
          (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit or LC Disbursement, and
          (c) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

31



--------------------------------------------------------------------------------



 



Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Revolving Credit Exposures exceeding the Aggregate Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.
          (b) To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a wire transfer to a general deposit
account of the Company as directed by the Company from time to time (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is

32



--------------------------------------------------------------------------------



 



required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Existing
Letters of Credit shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be reasonably
necessary to prepare, amend, renew or extend such Letter of Credit. The Company
shall submit to JPMorgan Chase Bank, N.A., as Issuing Bank, a Continuing
Agreement substantially in the form of Exhibit H hereto, prior to the initial
issuance of a Letter of Credit by such Issuing Bank hereunder. If reasonably
requested by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $25,000,000 and (ii) subject to Sections 2.04 and 2.11(b), the
sum of the Dollar Amount of the total Revolving Credit Exposures shall not
exceed the Aggregate Commitment.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided, that a
Letter of Credit may expire up to one year beyond the Maturity Date so long as
the Company cash collateralizes 105% of the face amount of such Letter of Credit
no later than two (2) Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company on the date due as

33



--------------------------------------------------------------------------------



 



provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Company for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement (or if the Issuing Bank shall so elect in its reasonable
discretion by notice to the Company, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Company shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such LC
Disbursement is made, of such LC Disbursement.
          (f) Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of

34



--------------------------------------------------------------------------------



 



Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its reasonable discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans (or in the case
such LC Disbursement is denominated in a Foreign Currency, at the Overnight
Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply in accordance
with its terms. Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of

35



--------------------------------------------------------------------------------



 



the Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon with respect to any LC Disbursements; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Company is not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company. The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b) and such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be at the option and sole discretion of the Administrative Agent be made
solely (to the extent available) in federally insured deposits, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned by the Administrative
Agent to the Company within three (3) Business Days after all Events of Default
have been cured or waived. The Administrative Agent shall return to the Company
cash collateral required by Section 2.11(b) within three (3) Business Days
following the day that such cash collateral is no longer required by
Section 2.11(b).
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the

36



--------------------------------------------------------------------------------



 



Lenders and (ii) in the case of each Loan denominated in a Foreign Currency or
to a Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and
Borrower and at such Eurocurrency Payment Office for such currency and Borrower;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
applicable Borrower designated from time to time by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the relevant
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election
(by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request in a form approved by the Administrative Agent and signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower, or the Company
on its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under such Borrowing.

37



--------------------------------------------------------------------------------



 



          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated
in a Foreign Currency (or in Dollars by a Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing by a
Foreign Subsidiary Borrower shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 and (ii) the Company shall not terminate or

38



--------------------------------------------------------------------------------



 



reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the Aggregate Commitment.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked at any time by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
made to such Borrower on the Maturity Date in the currency of such Loan and
(ii) in the case of the Company, to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Company shall repay all Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may reasonably request that Loans made by it to any
Borrower be evidenced by a promissory note. In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any such promissory note is a registered note,
to such payee and its registered assigns).

39



--------------------------------------------------------------------------------



 



          SECTION 2.11. Prepayment of Loans.
          (a) Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The applicable Borrower,
or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing,
not later than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to and if required by Section 2.16.
          (b) If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the Aggregate Commitment or
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(so calculated) exceeds 105% of the Aggregate Commitment, the Borrowers shall in
each case immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
Dollar Amount of all Revolving Credit Exposures (so calculated) to be less than
or equal to the Aggregate Commitment.
          (c) The Borrowers shall be required to prepay Loans to the extent
required by, and in the manner described in, Section 6.01(k).
          SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Lender’s Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the

40



--------------------------------------------------------------------------------



 



same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
per annum separately agreed upon between the Issuing Bank and the Company on the
average daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Company (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender directly affected thereby”
for reductions in interest rates), declare that (i) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder.
          (d) Accrued interest on each Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Revolving Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be

41



--------------------------------------------------------------------------------



 



payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and each
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company, the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurocurrency Borrowing
shall be repaid on the last day of the then current Interest Period applicable
thereto, (ii) any Eurocurrency Borrowing by a Foreign Subsidiary Borrower that
is requested to be continued shall be repaid on the last day of the then current
Interest Period applicable thereto and (iii) if any Borrowing Request by the
Company requests a Eurocurrency Revolving Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing by a Foreign Subsidiary Borrower or denominated
in a Foreign Currency, such Borrowing Request shall be ineffective); provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

42



--------------------------------------------------------------------------------



 



     (iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or receipts
(including value-added, franchise or similar Taxes)) on its loans, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered, as reasonably determined by
such Lender or the Issuing Bank (which determination shall be made in good faith
(and not on an arbitrary or capricious basis) and consistent with similarly
situated customers of the applicable Lender or the Issuing Bank under agreements
having provisions similar to this Section 2.15 after consideration of such
factors as such Lender or the Issuing Bank then reasonably determines to be
relevant).
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered, as
reasonably determined by such Lender or the Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender or the
Issuing Bank under agreements having provisions similar to this Section 2.15
after consideration of such factors as such Lender or the Issuing Bank then
reasonably determines to be relevant).
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that neither the Company nor its Subsidiaries shall be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or

43



--------------------------------------------------------------------------------



 



reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(a) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market, as reasonably determined by such Lender. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
          SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment
by any Loan Party under any Loan Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.
          (b) Payment of Other Taxes by the Borrowers. The relevant Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (d) Indemnification by the Borrowers. The relevant Borrower shall
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Loan Document (including amounts paid or
payable under this Section 2.17(d)) and any reasonable out-

44



--------------------------------------------------------------------------------



 



of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that the Borrowers shall not be
required to indemnify any Recipient for any loss, cost or expense (including any
penalty or interest) to the extent arising out of any failure by the
Administrative Agent or such Recipient to timely pay or file a return relating
to an Indemnified Tax if any Borrower has paid the amount of such Tax to the
Administrative Agent or such Recipient. The indemnity under this Section 2.17(d)
shall be paid within ten (10) days after the Recipient delivers to the relevant
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
          (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent or the applicable
Loan Party (as applicable) in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or any Borrower or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Company, any Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by law or reasonably requested by the Company, any Borrower or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of any Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Company and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
     (ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

45



--------------------------------------------------------------------------------



 



     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
     (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit G (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
such Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable such Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

46



--------------------------------------------------------------------------------



 



          (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
          (h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term
“Lender” includes the Issuing Bank.
          SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
          (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency or by a Foreign Subsidiary Borrower, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency or to a Foreign Subsidiary
Borrower, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar

47



--------------------------------------------------------------------------------



 



Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations.
          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Company) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Swap Obligations ratably, fifth, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by any Borrower. Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Company, or unless an Event of
Default has occurred and is continuing, none of the Administrative Agent or any
Lender shall apply any payment which it receives to any Eurocurrency Loan of a
Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16. If an Event of Default has occurred and is continuing then the
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
          (c) At the election of the Administrative Agent, during the
continuance of an Event of Default, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by a Borrower (or
the Company on behalf of a Borrower) pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of such Borrower maintained with the Administrative Agent. During the
continuance of an Event of Default, each Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the relevant Borrower maintained with the Administrative Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and

48



--------------------------------------------------------------------------------



 



participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable out of pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
          (b) If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company

49



--------------------------------------------------------------------------------



 



may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, conditioned or delayed, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts owing and payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment is reasonably expected to result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances under Section 2.15 or under Section 2.17
entitling the Company to require such assignment and delegation cease to apply.
          SECTION 2.20. Expansion Option. The Company may from time to time
elect to increase the Commitments and/or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in an aggregate amount
that is an integral multiple of $25,000,000 and not less than $50,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $250,000,000. The Company may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, or to participate in
such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Commitments, or to participate in such Incremental Term Loans, or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Company and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Company and such Augmenting Lender execute
an agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20.
          Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a Pro Forma Basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 6.12, (ii) the Administrative Agent shall have received documents and
opinions consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase and (iii) the Company shall demonstrate to the
reasonable satisfaction of the Administrative Agent that such increase or
Incremental Term Loans and the Liens securing such Indebtedness are permitted
under the terms of the Subordinated Indebtedness Documents, and that the
Obligations (after giving effect to any proposed funding of the increased
Revolving Loan

50



--------------------------------------------------------------------------------



 



Commitments and Term Loans) shall constitute “senior debt” and “designated
senior debt” (or words of similar import) under the Subordinated Indebtedness
Documents in accordance with Section 1.05 hereof.
          On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.
          The Incremental Term Loans (a) shall rank pari passu in right of
payment with any Revolving Loans made to the same Borrower, (b) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date,
may be required to be mandatorily prepaid in full prior to prepayment of the
Revolving Loans, and may permit voluntary prepayments) and (c) otherwise shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans. Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20 (including the next succeeding sentence). In
connection with any increase in the Commitments or Incremental Term Loans being
made available to a Foreign Subsidiary Borrower, the Company, the Foreign
Subsidiary Borrowers and any other applicable Foreign Subsidiaries shall deliver
such additional collateral and guaranty documentation as the Administrative
Agent and the Company shall mutually agree, accompanied by a collection
allocation mechanism, if required under the circumstances, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, in order to
secure and support the Secured Obligations of such Foreign Subsidiary as
promptly as possible but in any event within thirty (30) days (or such later
date as may be agreed upon by the Administrative Agent) of the effectiveness of
such increase or incremental Term Loans, to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. Nothing contained in this Section 2.20 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Commitment hereunder, or provide Incremental Term Loans, at any time.
          SECTION 2.21. [Intentionally Omitted].

51



--------------------------------------------------------------------------------



 



          SECTION 2.22. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
the Exchange Rate on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of each Borrower in respect of
any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
          SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company
may at any time and from time to time designate any Eligible Foreign Subsidiary
as a Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.
Notwithstanding the preceding sentences, no Borrowing Subsidiary Termination
will become effective as to any Foreign Subsidiary Borrower at a time when any
principal of or interest on any Loan to such Foreign Subsidiary Borrower shall
be outstanding hereunder, provided that such Borrowing Subsidiary Termination
shall be effective to terminate the right of such Foreign Subsidiary Borrower to
make further Borrowings under this Agreement.
          SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

52



--------------------------------------------------------------------------------



 



          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) so long as no Default has occurred and is continuing, all or any part
of the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank, any Borrower or any other Lender hereunder, all letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
          (d) so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).
     If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder and the

53



--------------------------------------------------------------------------------



 



Issuing Lender agrees that cash collateral as contemplated by the preceding
paragraph shall be sufficient to defease such risk.
     In the event that the Administrative Agent, the Company, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III
Representations and Warranties
          Each Borrower represents and warrants to the Lenders on and as of each
date applicable pursuant to Section 4.02 that:
          SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company
and its Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto (as supplemented from time
to time without the consent or approval of the Lenders or the Administrative
Agent) identifies each Subsidiary, noting whether such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable (to the extent such concepts are applicable in the relevant
jurisdiction) and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than Liens created under the Loan Documents. There are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. From and after its delivery to the Administrative Agent, the Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally, general principles of equity, regardless
of whether considered in a proceeding in equity or at law, and requirements of
reasonableness, good faith and fair dealing.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any material consent or material approval of, material
registration or material filing with, or any other action by, any Governmental
Authority, except in each case as have been obtained or made prior to

54



--------------------------------------------------------------------------------



 



the Effective Date and that are in full force and effect and except for filings
required to perfect the Liens created pursuant to the Loan Documents, (b) will
not violate (i) any material law or material regulation or (ii) the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries or (iii) any material order of any Governmental Authority
applicable to the Company and its Subsidiaries, (c) will not violate in any
material respect or result in a default under any material indenture, material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
material payment to be made by the Company or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries, other than Liens created under the Loan
Documents and, with respect to the use of proceeds thereof, other than a Lien
permitted by Section 6.02.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2010 reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Company and its consolidated Subsidiaries as of such date
and for such periods in accordance with GAAP.
          (b) Since December 31, 2010, there has been no material adverse change
in the business, assets, operations or financial condition of the Company and
its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries
has good title to, or valid leasehold interests or licensed interests in, all
its real and personal property material to the businesses of the Company and its
Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with their ability to conduct such businesses or to utilize such
properties for their intended purposes.
          (b) Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, and patents necessary for the
operations of the business of the Company and its Subsidiaries taken as a whole
and to the knowledge of the Company the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There
are no actions, suits, proceedings or investigations by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) that directly involve this Agreement or the Transactions.
          (b) Except as could not reasonably be expected to result in a Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, or (iii) has received written
notice of any bona fide claim with respect to any Environmental Liability.
          (c) There are no strikes, lockouts or slowdowns against the Company or
any of its Subsidiaries pending or, to the knowledge of the Company, threatened,
that, in the aggregate, could reasonably be expected to result in Material
Adverse Effect. The hours worked by and payments made to employees of the
Company and its Subsidiaries have not been in violation of the Fair Labor
Standards

55



--------------------------------------------------------------------------------



 



Act or any other applicable Federal, state, local or foreign law relating to
such matters, in a manner that, in the aggregate, could reasonably be expected
to result in Material Adverse Effect. The consummation of the Transactions in
and of themselves will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Company or any of its Subsidiaries is bound, except as the same
could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with (i) all laws, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, and (ii) all material indentures, material
agreements and other material instruments binding upon it or its property,
except where the failure to do so, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.08. Investment Company Status. Neither the Company nor any
of its Subsidiaries is required to register as an “investment company” as
defined in the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has
timely filed or caused to be timely filed all federal Tax returns and all other
material Tax returns and reports required to have been filed (except for
extensions duly obtained) and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. The information furnished by or on behalf of
the Company and is Subsidiaries in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) (excluding any forecasts, protections or estimates
contained in such information), taken as a whole, and after giving effect to any
updates provided, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances when made, not misleading; provided,
however, it is understood that financial statements only contain such
disclosures as are required by GAAP. All forecasts, protections or estimates
that are part of such information (including those delivered subsequent to the
Effective Date) have been prepared in good faith based upon assumptions believed
to be reasonable at the time made (it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material).
          SECTION 3.12. Federal Reserve Regulations. No use by the Company or
its Subsidiaries of the proceeds of any Loan have been used or will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.
          SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

56



--------------------------------------------------------------------------------



 



          SECTION 3.14. No Default. No Default or Event of Default has occurred
and is continuing.
          SECTION 3.15. No Burdensome Restrictions. No Borrower is subject to
any Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
          SECTION 3.16. Solvency.
          (a) Immediately after the consummation of the Transactions to occur on
the Effective Date, the Company and its Subsidiaries, taken as a whole, are and
will be Solvent.
          (b) The Company and its Subsidiaries do not intend to, nor will the
Company permit any of its Subsidiaries to, and the Company does not believe that
it and its Subsidiaries will, incur debts beyond their collective ability to pay
such debts as they mature, taking into account the timing of and amounts of cash
to be received by them and the timing of the amounts of cash to be payable on or
in respect of their Indebtedness.
          SECTION 3.17. Insurance. The Company maintains, and has caused each
Subsidiary to maintain, with reputable insurance companies, insurance on all
their real and personal property in such amounts, subject to such deductibles
and self-insurance retentions and covering such properties and risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
          SECTION 3.18. Security Interest in Collateral. During a Collateral
Period, the provisions of this Agreement and the other Loan Documents create
legal and valid perfected Liens on (i) all the Collateral other than
intellectual property and (ii) all Material Intellectual Property constituting
Collateral, in any case, in favor of the Administrative Agent, for the benefit
of the Secured Parties, and such Liens constitute perfected and continuing Liens
on such Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Encumbrances and
other Liens permitted by Section 6.02 to the extent any such Permitted
Encumbrances and such other Liens would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law, rule or regulation and
(b) Liens perfected only by control or possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain control or possession of such Collateral.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the

57



--------------------------------------------------------------------------------



 



Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
     (b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Lewis, Rice & Fingersh, L.C., counsel for the Company and certain of
the Domestic Subsidiaries, substantially in the applicable form attached as
Exhibit B, and covering such other matters relating to the Company and certain
of the Domestic Subsidiaries, the Loan Documents or the Transactions, as the
case may be, as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinion.
     (c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) reasonably
satisfactory financial statement projections through and including the Company’s
2016 fiscal year, together with such information as the Administrative Agent and
the Lenders shall reasonably request (including, without limitation, a
reasonably detailed description of the assumptions used in preparing such
projections).
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (if applicable) of the
initial Loan Parties, the authorization of the Transactions and any other
similar legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received evidence satisfactory to
it that, upon the effectiveness of this Agreement, the Credit Agreement dated as
of January 24, 2006 among the Company, certain of its Subsidiaries, the
financial institutions party thereto and Wells Fargo Bank, N.A. (successor by
merger to Wachovia Bank, N.A.) shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid and any and all liens
thereunder shall have been terminated, subject, however to the cash
collateralization of certain letters of credit issued thereunder, and the
survival of certain provisions of the foregoing credit agreement (and related
loan documents) that by their terms survive termination.
     (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all material third party and governmental approvals
necessary in connection with the Transactions have been obtained and are in full
force and effect and (ii) there exists no injunction or temporary restraining
order or any litigation or threatened litigation that, in the reasonable
judgment of the Administrative Agent, would prohibit the making of the Loans
hereunder.
     (h) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

58



--------------------------------------------------------------------------------



 



The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:
     (a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent any such
representation and warranty is stated to relate to a specific earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
          SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The
designation of a Foreign Subsidiary Borrower after the Effective Date pursuant
to Section 2.23 is subject to the condition precedent that the Company or such
proposed Foreign Subsidiary Borrower shall have satisfied such matters of
applicable law (including tax matters) where such Subsidiary is organized as the
Administrative Agent may reasonably request and shall have furnished or caused
to be furnished to the Administrative Agent:
     (a) Copies, certified by an authorized officer of such Subsidiary, of its
Board of Directors’ resolutions (and/or resolutions of other bodies, if any are
deemed reasonably necessary by counsel for the Administrative Agent) approving
the Borrowing Subsidiary Agreement and any other Loan Documents to which such
Subsidiary is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (where such concept is applicable) of
such Subsidiary;
     (b) A certificate, executed by an authorized officer of such Subsidiary,
which shall identify by name and title and bear the signature of the officers of
such Subsidiary authorized to request Borrowings hereunder and sign the
Borrowing Subsidiary Agreement and the other Loan Documents to which such
Subsidiary is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Company or such Subsidiary;
     (c) Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders; and
     (d) Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.

59



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated or
been cash collateralized (in an amount equal to 105% of the Dollar Amount of the
LC Exposure pursuant to arrangements reasonably satisfactory to the
Administrative Agent) and all LC Disbursements shall have been reimbursed, the
Borrowers covenant and agree with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent for distribution to each Lender:
     (a) within ninety (90) days after the end of each fiscal year of the
Company (or, if earlier, by the date that the Annual Report on Form 10-K of the
Company for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available or granted
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries as of the dates indicated and for the periods indicated therein on
a consolidated basis in accordance with GAAP consistently applied;
     (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Company for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any extension available or granted thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether to such Financial Officer’s knowledge a Default has
occurred and, if a Default has occurred, specifying the details thereof,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.12 and (iii) stating whether any material change in GAAP or in
the application thereof regarding the Company has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying in reasonable detail the material effect, if any, of
such change on the financial statements accompanying such certificate together
with an updated organizational chart of the Company;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under
Section 6.12 (which certificate may be limited to the extent required by
accounting rules or guidelines; it being

60



--------------------------------------------------------------------------------



 



acknowledged by the Administrative Agent and the Lenders that the audit of such
accounting firm was not directed primarily toward obtaining knowledge of such
compliance or noncompliance);
     (e) as soon as available, but in any event no later than December 31 of
each fiscal year of the Company, a copy of the budget (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Company for the upcoming fiscal year in form reasonably satisfactory to the
Administrative Agent; and
     (f) within ten days after any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall promptly notify (which may be by facsimile or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
(which may be submitted electronically) of the compliance certificates required
by clause (c) of this Section 5.01 to the Administrative Agent.
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent and each Lender written notice of the following within
five (5) Business Days after any Financial Officer obtains knowledge thereof:
          (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect
(i) its legal existence and (ii) the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights necessary to the conduct of the business of the Company and its
Subsidiaries taken as a whole in the ordinary course of business in all material
respects, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except for such failures to
maintain and preserve such authority in such jurisdictions which could not, in
the aggregate, reasonably be expected to result in a

61



--------------------------------------------------------------------------------



 



Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, timely pay (except for extensions duly obtained)
its obligations, including Tax liabilities, that, if not paid, could reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable carriers (i) insurance in such amounts and against such risks and such
hazards, subject to such deductibles and self-insurance retentions as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations and (ii) all insurance required
pursuant to the Collateral Documents during any Collateral Period. During any
Collateral Period, the Company will (a) furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained and (b) deliver to the Administrative Agent endorsements (i) to
all “All Risk” physical damage insurance policies on all of the Domestic Loan
Parties’ tangible personal property and assets insurance policies naming the
Administrative Agent as lenders’ loss payee, and (ii) to all general liability
and other liability policies for the Domestic Loan Parties naming the
Administrative Agent an additional insured. During the continuance of an Event
of Default, in the event the Company or any of its Subsidiaries at any time or
times shall thereafter fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems reasonably advisable. All sums so disbursed by the Administrative
Agent shall constitute part of the Obligations, payable as provided in this
Agreement. During any Collateral Period, promptly following any Financial
Officer obtaining knowledge thereof, the Company will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.
          SECTION 5.06. Books and Records; Inspection Rights. The Company will,
and will cause each of its Subsidiaries to, keep in all material respects proper
books of record and account in which full, true and correct entries in all
material respects in conformity, in all material respects, with GAAP and
applicable law are made of all material dealings and material transactions in
relation to its business and activities. The Company will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, who may be accompanied by a Lender, upon no less than five
(5) Business Days’ prior written notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including any
environmental assessment reports and Phase I or Phase II studies existing in the
Company’s files (it being understood that neither the Administrative Agent nor
the Lenders shall have any right to request any environmental assessment reports
and Phase I or Phase II studies), and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested; provided, that so long as no Event
of Default has occurred and is continuing, the Loan Parties shall only be
required to pay the fees and expenses of the Administrative Agent for one such
inspection by the Administrative Agent in any fiscal

62



--------------------------------------------------------------------------------



 



year. The Company acknowledges that the Administrative Agent, after exercising
its rights of inspection, may prepare and distribute to the Lenders certain
reports pertaining to the Company and its Subsidiaries’ assets for internal use
by the Administrative Agent and the Lenders. The Company and its Subsidiaries
shall have no obligation to discuss or disclose to Administrative Agent, any
Lender, or any of their officers, directors, employees or agents, materials
protected by attorney-client privilege (including any attorney work product) and
materials that the Company or any of its Subsidiaries may not disclose without
violation of a confidentiality obligation binding upon it.
          SECTION 5.07. Compliance with Laws and Material Contractual
Obligations. The Company will, and will cause each of its Subsidiaries to,
(i) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) except where the failure to do so, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, except where the failure to do so, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to finance the working capital needs, capital expenditures, fees and
expenses associated with the Loan Documents, and for general corporate and
similar purposes, of the Company and its Subsidiaries, including Permitted
Acquisitions. No part of the proceeds of any Loan will be used by the Company or
any of its Subsidiaries, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
          SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances.
          (a) If any Person other than an Affected Subsidiary is or becomes a
Material Domestic Subsidiary or a Material Foreign Subsidiary, then the Company
shall, as promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent), provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary (other than Affected Subsidiaries) which also qualifies as
a Material Subsidiary to deliver to the Administrative Agent a Subsidiary
Guaranty or joinder thereto (in the form contemplated thereby) pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty or joinder to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
Notwithstanding the foregoing, no such guarantee by a Material Foreign
Subsidiary shall be required hereunder until the date that is 30 days after the
Effective Date or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto.
          (b) During any Collateral Period, if any Person is or becomes a
Material Domestic Subsidiary, then the Company shall, as promptly as possible
but in any event within thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent) or, if earlier, no later than the date on
which such Subsidiary Guarantees any other Material Indebtedness, provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Domestic Subsidiary which also qualifies as a Material Subsidiary to
deliver to the Administrative Agent a joinder to the Security Agreement (in the
form contemplated thereby) pursuant to which such Domestic Subsidiary agrees to
be bound by the terms and provisions thereof, the Security Agreement to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

63



--------------------------------------------------------------------------------



 



          (c) Minimum Requirements.
     (i) 90% of Domestic Loan Parties. If, as of the end of any fiscal quarter
as reported on the most recent quarterly or annual compliance certificate
delivered pursuant to Section 5.01(c), (x) the aggregate assets of the Domestic
Loan Parties (excluding Equity Interests in Subsidiaries) shall fail to
represent 90% or more of the aggregate assets of the Company and its Domestic
Subsidiaries as of such time or (y) the aggregate Consolidated EBITDA
attributable to the Domestic Loan Parties shall fail to represent 90% or more of
the aggregate Consolidated EBITDA attributable to the Company and its Domestic
Subsidiaries for the four fiscal quarter period then ended, the Company shall
promptly notify the Administrative Agent thereof, which notice shall specify the
date as of which such failure arose. Within 30 days after the date of such
notice (or such longer period as may be agreed by the Administrative Agent in
its reasonable discretion), the Company shall, and shall cause additional
Subsidiaries (whether or not they are Material Subsidiaries) to, comply with
Sections 5.09(a), (b) and (d), as applicable, to the extent necessary to cure
the conditions giving rise to such failure, and during such 30-day grace period
such failure shall not be deemed to constitute a Default or Event of Default.
     (ii) 75% of Foreign Subsidiaries. If, as of the end of any fiscal quarter
as reported on the most recent quarterly or annual compliance certificate
delivered pursuant to Section 5.01(c), (x) the aggregate assets of the Pledged
Foreign Subsidiaries (determined on a consolidated basis with their respective
Subsidiaries) shall fail to represent 75% or more of the aggregate assets of the
Company’s Foreign Subsidiaries (determined on a consolidated basis with their
respective Subsidiaries) or (y) the aggregate Consolidated EBITDA attributable
to the Pledged Foreign Subsidiaries (determined on a consolidated basis with
their respective Subsidiaries) shall fail to represent 75% or more of the
aggregate Consolidated EBITDA attributable to the Company’s Foreign Subsidiaries
(determined on a consolidated basis with their respective Subsidiaries) for the
four fiscal quarter period then ended, the Company shall promptly notify the
Administrative Agent thereof, which notice shall specify the date as of which
such failure arose. Within 30 days after the date of such notice (or such longer
period as may be agreed by the Administrative Agent in its reasonable
discretion), the Company shall, and shall cause additional Subsidiaries (whether
or not they are Material Subsidiaries) to pledge additional First Tier Foreign
Subsidiaries (whether or not such First Tier Foreign Subsidiaries are Material
Foreign Subsidiaries) and comply with the requirements of Section 5.09(a) and
(d), as applicable, to the extent necessary to cure the conditions giving rise
to such failure, and during such 30-day grace period such failure shall not be
deemed to constitute a Default or Event of Default.
     (iii) Guarantees of Material Indebtedness. If, at any time after the
Effective Date any Subsidiary of the Company that is neither (x) a party to the
Subsidiary Guaranty nor (y) a Borrower that is obligated with respect to all of
the Obligations of the Company shall become party to a guaranty of any Material
Indebtedness (other than under any guaranty) of the Company or a Domestic Loan
Party (for the avoidance of doubt, the guaranty of Material Indebtedness that is
also guaranteed by the Company or any Domestic Loan Party shall not be deemed to
trigger the obligations to guarantee the Secured Obligations under this
Section), the Company shall immediately notify the Agent thereof and cause such
Subsidiary to comply with Section 5.09(a), (b) and (d) (but without giving
effect to the 30-day grace periods provided therein); provided that guarantees
of Subordinated Indebtedness shall be subordinated to the Subsidiary Guaranty on
the same basis as such Subordinated Indebtedness is subordinated to the Secured
Obligations.
          (d) During any Collateral Period, the Company will cause, and will
cause each other Domestic Loan Party to cause all of its (i) Collateral located
in the United States other than intellectual property and (ii) Material
Intellectual Property registered or applied for in the United States, to be
subject

64



--------------------------------------------------------------------------------



 



at all times to first priority, perfected Liens in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 6.02; provided that neither the
Company nor any Domestic Loan Party shall be obligated to grant any security
interest, Lien or other rights in any Excluded Property. Without limiting the
generality of the foregoing, during any Collateral Period, the Company will
cause the Applicable Pledge Percentage of the issued and outstanding Equity
Interests of each Pledge Subsidiary directly owned by (1) the Company, (2) any
other Domestic Loan Party or (3) any Foreign Subsidiary that is not an Affected
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request. Notwithstanding the foregoing and so long as a Collateral Period shall
be in effect, no such pledge agreement in respect of the Equity Interests of a
Pledge Subsidiary that is a Foreign Subsidiary shall be required hereunder
(i) until the date that is 90 days after the Effective Date or such later date
as the Administrative Agent may agree in the exercise of its reasonable
discretion with respect thereto, or (ii) to the extent the Administrative Agent
or its counsel determines that such pledge would not provide material credit
support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements.
          (e) Without limiting the foregoing, during a Collateral Period, the
Company will, and will cause each Subsidiary to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents consistent with this Agreement, all at the expense of
the Company.
          (f) If any assets that constitute Collateral are acquired by a
Domestic Loan Party after the Effective Date and during a Collateral Period
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon acquisition
thereof, and other than intellectual property that is not Material Intellectual
Property registered or applied for in the United States, the Company will notify
the Administrative Agent thereof, and, if reasonably requested by the
Administrative Agent, the Company will within thirty (30) days following such
request (or such longer period as may be agreed to by the Administrative Agent
in its reasonable discretion) cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause the other Loan Parties
to take, such actions as shall be reasonably necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Company.
          (g) Upon the occurrence of a Collateral Release Date, (i) any Liens
granted to the Administrative Agent on all Collateral which remain in effect at
such time shall be promptly released by the Administrative Agent and upon
receipt by the Administrative Agent of written notice from the Company of a
Collateral Release Date, the Administrative Agent shall promptly execute and
deliver any documents or instruments and authorize the recordation/filing, if
applicable, of any terminations statements, reasonably requested by the Company
and in form and substance reasonably satisfactory to the Administrative Agent to
evidence the release of its Liens on all Collateral, and the Administrative
Agent shall promptly deliver all possessory Collateral to the Company, all at
the expense of the Company, and to the extent any Lender has a Lien on
Collateral (whether pursuant to Section 9.14 or otherwise), it shall comply with
the foregoing requirements applicable to the Administrative Agent, and
Administrative Agent shall promptly advise all of the Company’s and its
Subsidiaries’ insurance carriers

65



--------------------------------------------------------------------------------



 



to terminate all lenders’ loss payee endorsements, and (ii) the requirements of
the foregoing clauses (b), (d), (e) and/or (f) of this Section 5.09 (such
clauses, collectively, the “Collateral Requirements”) shall be suspended and of
no effect unless and until, if ever, a subsequent Collateral Trigger Date occurs
following the occurrence of such Collateral Release Date, at which time the
Collateral Requirements shall again become fully effective and binding upon the
Company and the other Loan Parties in all respects, and, in such case, the
Company hereby acknowledges and agrees that it will, and will cause each other
Loan Party to, re-grant the security interests in the Collateral pursuant to
documents substantially identical to the Collateral Documents within 30 days of
such Collateral Trigger Date (or such later date as may be agreed upon by the
Administrative Agent), all in accordance with the Collateral Requirements.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated or have been cash
collateralized (in an amount equal to 105% of the Dollar Amount of the LC
Exposure pursuant to arrangements reasonably satisfactory to the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Borrowers
covenant and agree with the Lenders that:
          SECTION 6.01. Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
          (a) the Secured Obligations;
     (b) (i) Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof; and (ii) Indebtedness of Foreign Subsidiaries owing to Domestic
Loan Parties (and extensions, renewals and replacements thereof), provided that
the aggregate outstanding amount of such Indebtedness described in this clause
(ii) does not exceed $285,000,000 at any time);
     (c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that Indebtedness of any Excluded
Subsidiary owing to any Domestic Loan Party (other than the Indebtedness
described in clause (b)(ii) above) shall be subject to the limitations set forth
in clauses (f) and (k) of the definition of Permitted Investments;
     (d) Subject to Section 5.09(c)(iii): (i) Guarantees by the Company of
Indebtedness of any Subsidiary to a Lender or an Affiliate thereof;
(ii) Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary to a Lender or an Affiliate thereof; (iii) Guarantees by the Company
or any Subsidiary of Indebtedness of any Domestic Loan Party; (iv) Guarantees by
any Excluded Subsidiary of Indebtedness of any other Excluded Subsidiary; and
(v) Guarantees by a Domestic Loan Party of Indebtedness of any Excluded
Subsidiary subject to the limitations set forth in clause (k) of the definition
of “Permitted Investments”; provided that guarantees of Subordinated
Indebtedness of the Company or any other Domestic Loan Party shall be
subordinated to the Secured Obligations on the same basis as such Subordinated
Indebtedness is subordinated to the Secured Obligations;
     (e) Guarantees by the Company or its Subsidiaries of Indebtedness of any
Person that is not a Loan Party (in addition to Guarantees permitted by clause
(d) of this Section 6.01) in an aggregate outstanding amount not in excess of
$50,000,000 at any time;

66



--------------------------------------------------------------------------------



 



     (f) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (f) shall not exceed $25,000,000 at any time outstanding (the
Administrative Agent hereby agreeing to release its Lien on any asset or
property subject to a Lien permitted by this clause (f) pursuant to
authorization under Article VIII and Section 9.02(d));
     (g) Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit, performance letters of credit, documentary
letters of credit or similar instruments;
     (h) Indebtedness of the Company or any Subsidiary secured by a Lien on any
asset of the Company or any Subsidiary not constituting Collateral; provided
that the aggregate outstanding principal amount of Indebtedness permitted by
this clause (h) shall not exceed $50,000,000 at any time;
     (i) unsecured Indebtedness of the Company (including unsecured Subordinated
Indebtedness), and any Indebtedness of the Company constituting refinancings,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) both immediately prior
to and after giving effect (including pro forma effect) thereto, no Event of
Default shall exist or would result therefrom, (ii) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is 91 days after the Maturity Date
(it being understood that any provision requiring an offer to purchase such
Indebtedness as a result of change of control or asset sale shall not violate
the foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Subsidiary of the Company other than the Subsidiary Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness),
(iv) the covenants measuring financial performance applicable to such
Indebtedness are not materially more onerous in the aggregate or materially more
restrictive in the aggregate than the applicable covenants measuring financial
performance set forth in this Agreement or set forth in any Indebtedness being
refinanced, renewed or replaced and (v) if, at the time of the incurrence of
such Indebtedness and immediately after giving effect thereto (including pro
forma effect), the Leverage Ratio is equal to or greater than 3.50 to 1.00, the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(i) shall not exceed $400,000,000 at any time;
     (j) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $75,000,000 at any time outstanding (not counting for the purposes
of such limit intercompany Indebtedness of such Foreign Subsidiaries otherwise
permitted under this Section 6.01);
     (k) (i) unsecured Indebtedness of an Excluded Subsidiary incurred (and not
assumed) in connection with a Permitted Acquisition (x) to finance the purchase
price consideration therefor or (y) to refinance any loans made to an Excluded
Subsidiary or Loans made to a Borrower in order to finance such purchase price
consideration in an aggregate principal amount not in excess of the principal
amount of such loans or Loans, as the case may be; provided, that if any
Revolving Loans have been made to any Borrower in order to finance such purchase
price consideration, an amount equal to the Net Proceeds of such unsecured
Indebtedness of the Excluded Subsidiary shall be applied to repay any such
Revolving Loans within three (3) Business Days of receipt thereof (together with
accrued interest on such Loans and break funding payments required by
Section 2.16), and if any Incremental Term Loans have been made to any Borrower
in order to finance such purchase price consideration, an amount equal to the
Net Proceeds

67



--------------------------------------------------------------------------------



 



of such unsecured Indebtedness of the Excluded Subsidiary shall be applied to
repay any such Term Loans if and to the extent required by the Increasing
Lenders and/or Augmenting Lenders participating in such Incremental Term Loans,
as reflected in an Incremental Term Loan Amendment delivered in connection with
such Incremental Term Loans), as well as extensions, refinancings, renewals or
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided, further, that, without limiting each
applicable condition described in the definition of “Permitted Acquisition”,
(1) both immediately prior to and after giving effect (including pro forma
effect) to the incurrence of such Indebtedness, no Event of Default shall exist
or would result therefrom, (2) such Indebtedness matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 91 days after the Maturity Date (it being understood
that any provision requiring an offer to purchase such Indebtedness as a result
of change of control or asset sale shall not violate the foregoing restriction),
(3) the covenants measuring financial performance applicable to such
Indebtedness are not materially more onerous in the aggregate or materially more
restrictive in the aggregate than the applicable covenants measuring financial
performance set forth in this Agreement or set forth in any Indebtedness being
refinanced, renewed or replaced, and (4) the Company and the Subsidiaries shall
be in compliance, on a Pro Forma Basis with the Leverage Ratio, recomputed as of
the last day of the most recently ended fiscal quarter of the Company for which
financial statements are available, as if the incurrence of such Indebtedness
had been made on the last day of such four quarter period, and (ii) unsecured
Guarantees by the Company of any Indebtedness permitted in the preceding clause
(k)(i), provided, that such Guarantees are expressly subordinated to the payment
of the Secured Obligations under the Loan Documents;
     (l) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Company or any Subsidiary as the result of a
Permitted Acquisition, including any refinancings, renewals or replacements of
any such Indebtedness; provided that (A) such Indebtedness existed at the time
such Person or at the time such assets were acquired and, in each case, was not
created in anticipation thereof (the Administrative Agent hereby agreeing to
release its Lien on any asset or property subject to a Lien permitted by this
clause (l) pursuant to authorization under Article VIII and Section 9.02(d)) and
(B) neither the Company nor any Subsidiary (other than such Person or the
Subsidiary with which such Person is merged or consolidated or that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness unless permitted by clauses (d) or (e) above;
     (m) Earn-Outs in a maximum amount payable not to exceed (i) $25,000,000 in
respect of any Permitted Acquisition and (ii) $100,000,000 in respect of all
Permitted Acquisitions during the term of this Agreement; provided that no
Earn-Outs in connection with a Permitted Acquisition shall be subject to such
limitations to the extent that (A) such Earn-Outs are not payable, by their
terms, during such times as the Loan Documents remain in effect or (B) such
Earn-Outs by their terms are subordinated to the Secured Obligations on terms
and conditions reasonably satisfactory to the Administrative Agent (with the
following conditions to payment: (x) no Event of Default shall exist at the time
of, or after giving effect to any Earn-Out payment and (y) Borrower shall be in
pro forma covenant compliance with the financial covenants set forth herein as
of the last day of the last fiscal quarter or fiscal year for which Financials
have been delivered hereunder after giving effect to any Earn-Out payment);
     (n) Indebtedness resulting from endorsements of negotiable instruments
received in the ordinary course of business;
     (o) Swap Obligations permitted under Section 6.05;

68



--------------------------------------------------------------------------------



 



     (p) Indebtedness under bids, trade contracts (other than for debt for
borrowed money), leases (other than capital leases creating Capital Lease
Obligations), statutory obligations, surety, bid, stay, customs and appeal
bonds, performance, performance and completion and return of money bonds,
government contracts, financial assurances and completion guarantees and similar
obligations in respect of workers’ compensation claims, property, casualty or
liability insurance claims, in each case provided or incurred in the ordinary
course of business (including those incurred to secure health, safety and
environmental obligations);
     (q) cash management obligations and other Indebtedness in respect of
netting services, overdraft protection and similar arrangements, in each case,
in connection with cash management and deposit accounts;
     (r) Indebtedness arising under Sale and Leaseback Transactions permitted
hereunder;
     (s) Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or similar obligations, in each case incurred in
connection with the disposition of any business, assets or Equity Interest to
the extent permitted under this Agreement; and
     (t) Indebtedness (if any) arising in connection with a Permitted Factoring
Transaction in the event that the sales thereunder were to be recharacterized as
loans.
          SECTION 6.02. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
          (a) Liens created pursuant to any Loan Document;
     (b) Permitted Encumbrances and extensions, renewals and replacements
thereof; provided that (i) no such Lien shall at any time be extended to cover
property or assets other than the property or assets subject thereto on the
Effective Date and improvements, accessions and attachments thereon and the
proceeds thereof and (ii) the principal amount of the Indebtedness secured by
such Lien shall not be increased;
     (c) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary other than to such assets to which such Liens apply on the date
hereof and any attachments or accessions thereto and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

69



--------------------------------------------------------------------------------



 



     (e) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary and extensions, renewals or replacements thereof;
provided that (i) such security interests secure Indebtedness permitted by
clause (f) of Section 6.01, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets plus fees, costs and expenses
associated therewith, and (iv) such security interests shall not apply to any
other property or assets of the Company or any Subsidiary;
     (f) Liens on assets of the Company and its Subsidiaries not constituting
Collateral and not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens is
permitted by Section 6.01(h);
     (g) Liens incurred in connection with any transfer of an interest in
accounts or notes receivable and related assets as part of a Permitted Factoring
Transaction in the event that the sales thereunder were to be recharacterized as
loans secured by such assets;
     (h) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Subsidiary incorporated in Germany maintains a banking relationship in
the ordinary course of business; and
     (i) any Lien arising under any retention of title or conditional sale
arrangement or arrangement having a similar effect in respect of goods supplied
to a Subsidiary incorporated in Germany in the ordinary course of trading and on
the supplier’s standard or usual terms.
          SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets, (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except:
     (i) any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;
     (ii) (A) any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving the Company must result in the Company as the surviving entity) and
(B) any Subsidiary that is not a Loan Party may merge into another Subsidiary
that is not a Loan Party;
     (iii) (A) any Subsidiary may sell, transfer, lease or otherwise dispose of
its assets to a Loan Party and (B) any Subsidiary that is not a Loan Party may
sell, transfer, lease or otherwise dispose of its assets to another Subsidiary
that is not a Loan Party;
     (iv) a sale or other transfer of property pursuant to a Sale and Leaseback
Transaction permitted hereunder;
     (v) sales and discounts (without recourse) of overdue accounts receivable,
but only in connection with the compromise or collection thereof consistent with
customary industry practice;

70



--------------------------------------------------------------------------------



 



     (vi) so long as no Event of Default is continuing or would result
therefrom, sales, transfers or dispositions of non-strategic assets acquired as
a part of a Permitted Acquisition which are sold for fair market value payable
in cash upon such sale;
     (vii) sales and trades of Cash Equivalents;
     (viii) sales or other issuances of Equity Interests of the Company;
     (ix) sales or issuances of Equity Interests of any Subsidiary to the
Company or any other Subsidiary, provided that the Administrative Agent
following such sales or issuance continues to have a perfected Lien on all
Equity Interests of such Subsidiary if and only to the extent it had a perfected
Lien immediately prior to such issuance (excluding, in all cases Equity
Interests constituting directors’ qualifying shares);
     (x) any Restricted Payment permitted pursuant to Section 6.07;
     (xi) the Company and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
property or obsolete property in the ordinary course of business, (C) enter into
licenses of technology and intellectual property in the ordinary course of
business, (D) sell or transfer any interest in accounts or notes receivable and
related assets as part of a Permitted Factoring Transaction and (E) make any
other sales, transfers, leases or dispositions that not otherwise specifically
permitted hereby, including sales, transfers or dispositions of Equity Interests
in Subsidiaries, together with all other property of the Company and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(E) during any fiscal year of the Company, does not exceed ten percent (10%) of
the Company’s Consolidated Total Assets (as of the most recent fiscal period for
which financial statements have been delivered pursuant to Section 5.01); and
     (xii) any Subsidiary that is not a Loan Party may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
Lenders.
          (b) The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Subsidiaries, taken as a whole, on the
Effective Date, and businesses reasonably related thereto.
          (c) The Company will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any Investment, except Permitted Investments.
          SECTION 6.05. Swap Agreements. The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks in the ordinary
course of business and not for speculative purposes, or (b) Swap Agreements
entered into in order to cap, collar or exchange interest rates.
          SECTION 6.06. Transactions with Affiliates. The Company will not, and
will not permit any of its Subsidiaries to, enter into any transaction or series
of transactions involving $3,000,000

71



--------------------------------------------------------------------------------



 



or more in the aggregate, whether or not in the ordinary course of business,
with any officer, director, shareholder or Affiliate of any such Person other
than (i) on terms and conditions substantially as favorable to the Company and
its Subsidiaries as would be obtainable in a comparable arm’s-length transaction
with a Person other than an officer, director, shareholder or Affiliate,
(ii) transactions among the Company and/or any of its Subsidiaries, (iii) any
Restricted Payment permitted by Section 6.07 and (iv) the transactions listed on
Schedule 6.06.
          SECTION 6.07. Restricted Payments. The Company will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company or any
Subsidiary may declare and pay dividends or make distributions with respect to
its Equity Interests payable solely in additional shares, membership interests
or units, or partnership interests of its Equity Interests, (b) Subsidiaries may
declare and pay dividends or make distributions with respect to their Equity
Interests, (c) the Company may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
directors or employees of the Company and its Subsidiaries or to otherwise
acquire directors’ or managers’ qualifying shares and (d) the Company and its
Subsidiaries may make any other Restricted Payment (including, without
limitation, dividends) so long as (i) with respect to dividends made in
accordance with the Company’s historical dividend policy, no Event of Default
has occurred and is continuing prior to making such Restricted Payment or would
arise immediately after giving effect (including giving effect on a Pro Forma
Basis) thereto, (ii) with respect to Restricted Payments other than dividends
made in accordance with the Company’s historical dividend policy, no Default or
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise immediately after giving effect (including giving effect
on a Pro Forma Basis) thereto, and (iii) if the Leverage Ratio immediately after
giving effect (including on a Pro Forma Basis) to such Restricted Payment is
equal to or greater than 3.25 to 1.00, the aggregate amount of such Restricted
Payment and all such Restricted Payments (excluding such dividends in accordance
with the Company’s historical dividend policy) made during the term of this
Agreement when the Leverage Ratio is equal to or greater than 3.25 to 1.00 shall
not exceed $25,000,000.
          SECTION 6.08. Restrictive Agreements. The Company will not, and will
not permit any of its Material Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any such Material Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Material
Subsidiary to pay dividends or other distributions with respect to holders of
its Equity Interests or to make or repay loans or advances to the Company or any
other Subsidiary or to Guarantee Indebtedness of the Company or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or Liens permitted by Section 6.02 if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses, and other contracts restricting the assignment
thereof, (v) the foregoing shall not apply to restrictions on Equity Interests
in joint ventures contained in any documents relating to the formation or
governance thereof, and (vii) the foregoing shall not apply to restrictions
pursuant to the Subordinated Indebtedness Documents.
          SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the

72



--------------------------------------------------------------------------------



 



Subordinated Indebtedness Documents; provided, that the foregoing shall not
restrict or otherwise prohibit the prepayment of any Subordinated Indebtedness
disclosed on Schedule 6.01 or incurred in compliance with Section 6.01(i) if any
such Subordinated Indebtedness is refinanced or replaced with Subordinated
Indebtedness of such obligor which includes subordination terms and conditions
that, taken as a whole, are at least as favorable to the Administrative Agent
and the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness (as reasonably determined by the Administrative Agent),
and that is not in a greater principal amount than the Subordinated Indebtedness
being refinanced or replaced, does not bear interest at a higher rate than the
Subordinated Indebtedness being refinanced or replaced, does not have a maturity
date earlier than the maturity date of the Subordinated Indebtedness being
refinanced or replaced and the criteria in clauses (i), (ii), (iii) and (iv) of
Section 6.01(i) are met. The Company will not, and will not permit any
Subsidiary to, (a) amend or modify or extend or permit the amendment or
modification or extension of any term of any Subordinated Indebtedness Document
if such amendment or modification or extension would add or change any terms in
a manner materially adverse to the Company and its Subsidiaries or the Lenders,
or shorten the final maturity or average life to maturity (in each case other
than a refinancing permitted under this Agreement) or require any payment to be
made sooner than originally scheduled or increase the interest rate applicable
thereto (other than a stated default rate) or if such amendment or modification
or extension is otherwise materially adverse to the interests of the Company,
its Subsidiaries or the Lenders, or (b) effect or permit any change in or
amendment to any document or instrument pertaining to (i) the subordination,
terms of payment or required prepayments of any Subordinated Indebtedness or
(ii) any covenant measuring financial performance in a manner which is
materially more onerous or materially more restrictive in any material respect
to the Company or such Subsidiary.
          SECTION 6.10. Sale and Leaseback Transactions.
          The Company shall not, nor shall it permit any Subsidiary to, enter
into any Sale and Leaseback Transaction, other than Sale and Leaseback
Transactions in respect of which the net cash proceeds received in connection
therewith does not exceed $50,000,000 in the aggregate during any fiscal year of
the Company, determined on a consolidated basis for the Company and its
Subsidiaries.
          SECTION 6.11. Capital Expenditures.
          The Company will not, nor will it permit any Subsidiary to, expend, or
be committed to expend, in excess of $50,000,000 (in the aggregate) for
Consolidated Capital Expenditures during any fiscal year of the Company if the
Leverage Ratio immediately after giving effect (including pro forma effect) to
any such Consolidated Capital Expenditure is equal to or greater than 3.50 to
1.00, provided that Capital Expenditures made to preserve or protect the
environment and/or the health and safety of any Person shall not be subject to,
and shall be excluded from, the foregoing limit.
          SECTION 6.12. Financial Covenants.
          (a) Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after March 31, 2011, of (i) Consolidated Total Indebtedness minus
Qualified Cash as of the end of such fiscal quarter to (ii) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than 4.00 to 1.00.
          (b) Minimum Fixed Charge Coverage Ratio. The Company will not permit
the ratio, determined as of the end of each of its fiscal quarters ending on and
after March 31, 2011, of (i) Consolidated EBITDA minus Consolidated Capital
Expenditures to (ii) Consolidated Fixed Charges, in

73



--------------------------------------------------------------------------------



 



each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Company and its Subsidiaries
on a consolidated basis, to be less than 1.15 to 1.00.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days;
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
          (d) any Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X of this Agreement, or in
Section 4.1.7 of the Security Agreement;
          (e) any Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);
          (f) the Company or any Subsidiary shall fail to make any payment of
principal or interest (and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure shall continue beyond the expiration of any applicable period of cure or
grace;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that (i) no Default shall be deemed to
have occurred until such time any applicable period of cure or grace contained
in any document relating to such Material Indebtedness has expired, and
(ii) this clause (g) shall not apply to any secured Indebtedness that becomes
due as a result of the voluntary sale, disposition or transfer or lease of the
property or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary (other

74



--------------------------------------------------------------------------------



 



than an Insignificant Subsidiary) or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
administrative receiver, liquidator, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary (other than an
Insignificant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;
          (i) the Company or any Subsidiary (other than an Insignificant
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
          (j) the Company or any Subsidiary (other than an Insignificant
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (excluding amounts covered by an unaffiliated
insurer that has not denied coverage; it being understood that a reservation of
rights letter shall not be deemed a denial of coverage) shall be rendered
against the Company, any Subsidiary or any combination thereof and the same
shall remain unvacated, undischarged or unstayed for a period of thirty
(30) consecutive days during which execution shall not be effectively vacated,
discharged or stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment;
          (l) an ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
          (m) a Change in Control shall occur;
          (n) the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond the expiration of any cure or grace period therein provided;
          (o) any material provision of any Loan Document (other than a
Collateral Document during any Collateral Release Period) for any reason (other
than a consent or waiver duly given by the Required Lenders) ceases to be valid,
binding and enforceable in accordance with its terms (or the Company or any
Subsidiary shall challenge the enforceability of any Loan Document (other than a
Collateral Document during any Collateral Release Period) or shall assert in
writing, or engage in any action based on any such assertion, that any provision
of any of the Loan Documents (other than a Collateral Document during any
Collateral Release Period) has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms (other than a consent or waiver
duly given by the Required Lenders)); or
          (p) at any time during a Collateral Period, any Collateral Document
shall for any reason (other than the failure of Administrative Agent to take any
action available to it to maintain perfection of the Liens created in favor of
Administrative Agent for the benefit of Lenders pursuant to the Loan

75



--------------------------------------------------------------------------------



 



Documents) fail to create a valid and perfected first priority security interest
in any portion of the Collateral purported to be covered thereby, except for the
Excluded Property and the other exclusions in this Agreement and except as
permitted by the terms of any Loan Document;
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), but only at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrowers accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC, all as more specifically set forth in the Collateral Documents.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is

76



--------------------------------------------------------------------------------



 



communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Company.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Company (and with the approval of the Company so long as
no Default or Event of Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
(and, so long as no Default or Event of Default has occurred and is continuing,
approved by the Company) and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents

77



--------------------------------------------------------------------------------



 



and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Co-Syndication Agent or Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
          In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon prior written request by the
Company to the Administrative Agent with reasonable prior notice, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) promptly execute such documents as may be necessary to evidence the release
of the Liens granted to the Administrative Agent for the benefit of the Secured
Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s reasonable opinion, would expose the

78



--------------------------------------------------------------------------------



 



Administrative Agent to liability or create any obligation for, or any adverse
consequence to, the Administrative Agent other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Company or any Subsidiary in respect of) all interests
retained by the Company or any Subsidiary, including (without limitation) the
proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral.
          For purposes of any pledge of equity by any Borrower or other Loan
Party, each Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).
          Each Borrower hereby irrevocably and unconditionally undertakes to pay
to the Administrative Agent an amount equal to the aggregate amount due from
time to time by it in respect of the Corresponding Obligations. The payment
undertaking of the Borrowers under this clause is to be referred to as the
“Parallel Debt”. The Parallel Debt will become due and payable immediately as
and when and to the extent one or more of the Corresponding Obligations become
due and payable. An Event of Default in respect of the Corresponding Obligations
shall constitute a default (verzuim) within the meaning of section 3:248
Netherlands Civil Code with respect to the Parallel Debt without any notice
being required. Each of the parties to this Agreement hereby acknowledges that
(i) the Parallel Debt constitutes an undertaking, obligation and liability of
the Borrowers to the Administrative Agent which is separate and independent
from, and without prejudice to, the Corresponding Obligations and (ii) the
Parallel Debt represents the Administrative Agent’s own separate and independent
claim to receive payment of the Parallel Debt, it being understood, in each
case, that the amount which may become payable by a Borrower as the Parallel
Debt shall never exceed the total of the amounts which are payable under or in
connection with the Corresponding Obligations with respect to such Borrower, and
shall otherwise be subject to the limitations contained in Article X hereof. To
the extent the Administrative Agent irrevocably receives any amount in payment
of the Parallel Debt, the Administrative Agent shall distribute that amount in
accordance with Clause 2.18 of this Agreement. Upon irrevocable receipt by the
Administrative Agent of any amount in payment of the Parallel Debt of the
Borrowers (a “Received Amount”), the relevant Corresponding Obligations shall be
reduced by amounts totaling an amount (a “Deductible Amount”) equal to the
Received Amount in the manner as if the Deductible Amount were received by the
relevant Secured Party as a payment of the Corresponding Obligations on the date
of receipt by the Administrative Agent of the Received Amount. For the purpose
of this clause but subject to the preceding sentence the Administrative Agent
acts in its own name and on behalf of itself and not as agent, representative or
trustee of any Secured Party. The parties hereto acknowledge and agree that any
resignation by the Administrative Agent is not effective until its rights under
the Parallel Debt are assigned to the successor Administrative Agent.

79



--------------------------------------------------------------------------------



 



          For purposes of any pledge of equity by any Borrower or other Loan
Party , the parties hereto acknowledge and agree for the purposes of taking and
ensuring the continuing validity of German law governed pledges (Pfandrechte)
with the creation of parallel debt obligations of the Company and its
Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietät), in
each case in its own name and for the account of the Secured Parties. Each
Lender (on behalf of itself and its affiliated Secured Parties) hereby
authorizes the Administrative Agent to enter as its agent in its name and on its
behalf into any German law governed Collateral Document, accept as its agent in
its name and on its behalf any pledge or other creation of any accessory
security right in relation to this Agreement and to agree to and execute on its
behalf as its representative in its name and on its behalf any amendments,
supplements and other alterations to any such Collateral Document and to release
on behalf of any such Lender or Secured Party any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to any Borrower, to it c/o Belden Inc., 7733 Forsyth Boulevard,
Suite 800, St. Louis, Missouri 63105, Attention of Chief Financial Officer
(Telecopy No. (314) 854-8001; Telephone No. (314) 854-8010) with a mandatory
copy (in the case of a notice of Default or a notice that is not in the ordinary
course of administering this Agreement) to c/o Belden Inc., 7733 Forsyth
Boulevard, Suite 800, St. Louis, Missouri 63105, Attention of General Counsel
(Telecopy No. (314) 854-8001; Telephone No. (314) 854-8030;
     (ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
Chicago, IL 60603, Attention of April Yebd (Telecopy No. (312) 732-2628) and
(B) in the case of Borrowings by any Foreign Subsidiary Borrower or Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 125 London
Wall, London EC2Y 5AJ, Attention of The Manager (Telecopy No. 44 207 777 2360),
and in each case with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn,
Chicago, IL 60603, Attention of April Yebd (Telecopy No. (312) 732-2628);
     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Chicago, IL 60603, Attention of Debra Williams (Telecopy No.
(312) 732-2590);
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, Chicago, IL 60603, Attention of April Yebd (Telecopy No.
(312) 732-2628); and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

80



--------------------------------------------------------------------------------



 



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by Section
2.20 to be parties to an Incremental Term Loan Amendment, Incremental Term Loans
may be included in the determination of Required Lenders on substantially the
same basis as the Commitments and the Revolving Loans are included on the
Effective Date), (vi) release the Company or all or substantially all of the
Subsidiary Guarantors from their obligations under Article X or the Subsidiary
Guaranty without the written consent of each Lender, or (vii) except as provided
in clause (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect

81



--------------------------------------------------------------------------------



 



the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.
          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers to each
relevant Loan Document (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
          (d) The Lenders hereby irrevocably authorize the Administrative Agent
to release any Guarantor and release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral and, except as set forth below,
terminate the Loan Documents (i) upon the termination of all the Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations and Swap Obligations), (ii) constituting property being
sold, transferred, exchanged or disposed of if the Company certifies to the
Administrative Agent that the sale, transfer, exchange, or disposition is made
in compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased or licensed to the Company or any Subsidiary
under a lease or license which has expired or been terminated, (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII, (v) property that is subject to Liens permitted under clauses (c),
(d) or (e) of Section 6.02 and (vi) upon the occurrence of a Collateral Release
Date in accordance with the terms and conditions of Section 5.09(g). Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral so long as a Collateral Period is then in effect.
          (e) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement and any such Non-Consenting Lender hereby agrees
to be so replaced, provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the Company
and the Administrative Agent shall agree, as of such date, to purchase for cash
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

82



--------------------------------------------------------------------------------



 



          (f) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of external counsel for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as IntraLinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one U.S. counsel and one
additional local counsel and regulatory counsel in each applicable jurisdiction
for the Administrative Agent and one additional counsel for all the Lenders
other than the Administrative Agent for the Administrative Agent, the Issuing
Bank or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement and any other Loan Documents, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) The Borrowers shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any external counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its officers, directors, employees or
Affiliates. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
Indemnified matters set forth in this Section shall exclude in all circumstances
losses incurred by the Administrative Agent or any Lender from assigning all or
a portion of the Obligations owed to such Person hereunder at a price that is
less than the price paid by such Person to acquire such Obligations or owed to
such Person, as the case may be. Neither the Borrowers nor any Indemnitee shall
be liable for any special, indirect, consequential or punitive damages in
connection with the credit facility evidenced by this Agreement, the Loans made
hereunder, or its activities related thereto; provided, that nothing

83



--------------------------------------------------------------------------------



 



contained in this sentence shall limit the Borrowers’ indemnity obligations to
the extent set forth in this Section 9.03(b).
          (c) To the extent that any Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that such Borrower’s failure to pay any such
amount shall not relieve such Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
     (B) the Administrative Agent; and

84



--------------------------------------------------------------------------------



 



     (C) the Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

85



--------------------------------------------------------------------------------



 



          (iv) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification, consent or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender

86



--------------------------------------------------------------------------------



 



shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall only continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless cash collateralized in an amount equal to 105% of
the Dollar Amount of the LC Exposure pursuant to arrangements reasonably
satisfactory to the Administrative Agent) and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of

87



--------------------------------------------------------------------------------



 



the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower or any Subsidiary Guarantor
against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
          (c) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Each Foreign
Subsidiary Borrower irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Subsidiary Guarantor which is a Foreign Subsidiary). Said designation and
appointment shall be irrevocable by each such Foreign Subsidiary Borrower until
all Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Foreign Subsidiary Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any

88



--------------------------------------------------------------------------------



 



federal or New York State court sitting in New York City by service of process
upon the Company as provided in this Section 9.09(d); provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Foreign Subsidiary
Borrower at its address set forth in the Borrowing Subsidiary Agreement to which
it is a party or to any other address of which such Foreign Subsidiary Borrower
shall have given written notice to the Administrative Agent (with a copy thereof
to the Company). Each Foreign Subsidiary Borrower irrevocably waives, to the
fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon such Foreign Subsidiary Borrower in
any such suit, action or proceeding and shall, to the fullest extent permitted
by law, be taken and held to be valid and personal service upon and personal
delivery to such Foreign Subsidiary Borrower. To the extent any Foreign
Subsidiary Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), each Foreign Subsidiary Borrower, to the extent
permitted by law, hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors on a need-to-know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the prior written consent of the Company or (h) to the extent such Information
(i) becomes publicly available

89



--------------------------------------------------------------------------------



 



other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company or any of its
Subsidiaries relating to the Company, any its Subsidiaries or any of their
operations or businesses, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
          SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Secured Parties, in Collateral
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
          SECTION 9.15. Releases of Subsidiary Guarantors.
          (a) A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty, and any Equity Interests of such
Subsidiary Guarantor which have been pledged as Collateral shall be released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if
consent of the Required Lenders is expressly required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
          (b) Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty and
release its Liens on any Equity Interests of such Subsidiary Guarantor which
have been pledged as Collateral if such Subsidiary Guarantor is no longer a
Material Subsidiary or is no longer required to be a Subsidiary Guarantor in
order to meet the criteria set forth in Section 5.09(c).
     (c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than the Unliquidated
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full, the Commitments
shall have been terminated

90



--------------------------------------------------------------------------------



 



and no Letters of Credit shall be outstanding, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.
ARTICLE X
Cross-Guarantee
          SECTION 10.01. General.
          In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Secured Obligations of
such other Borrowers. Each Borrower further agrees that the due and punctual
payment of such Secured Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Secured Obligation.
          Each Borrower waives presentment to, demand of payment from and
protest to any Borrower of any of the Secured Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of each Borrower hereunder shall not be affected by (a) the
failure of the Administrative Agent, the Issuing Bank or any Lender to assert
any claim or demand or to enforce any right or remedy against any Borrower under
the provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance by any Loan
Party of any of the Secured Obligations; (e) the failure of the Administrative
Agent to take any steps to perfect and maintain any security interest in, or to
preserve any rights to, any security or collateral for the Secured Obligations,
if any; (f) any change in the corporate, partnership or other existence,
structure or ownership of any Borrower or any other guarantor of any of the
Secured Obligations; (g) the enforceability or validity of the Secured
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to any collateral securing the
Secured Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower or any other guarantor of
any of the Secured Obligations, for any reason related to this Agreement, any
Swap Agreement, any other Loan Document, or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Borrower or any other guarantor of the Secured Obligations, of
any of the Secured Obligations or otherwise affecting any term of any of the
Secured Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such Borrower
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of such Borrower to subrogation.
          Each Borrower further agrees that its agreement hereunder constitutes
a guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.
          The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or

91



--------------------------------------------------------------------------------



 



unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations or otherwise.
          Each Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Secured Obligation is rescinded or must
otherwise be restored by the Administrative Agent, the Issuing Bank or any
Lender upon the bankruptcy or reorganization of any Borrower or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent, the Issuing Bank or any Lender may have at
law or in equity against any Borrower by virtue hereof, upon the failure of any
other Borrower to pay any Secured Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Borrower hereby promises to and will, upon receipt of written
demand by the Administrative Agent, the Issuing Bank or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent, the Issuing Bank or any
Lender in cash an amount equal to the unpaid principal amount of such Secured
Obligations then due, together with accrued and unpaid interest thereon. Each
Borrower further agrees that if payment in respect of any Secured Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Secured Obligation in
such currency or at such place of payment shall be impossible, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Secured Obligation in Dollars (based upon the applicable Equivalent Amount in
effect on the date of payment) and/or in New York, Chicago or such other
Eurocurrency Payment Office as is designated by the Administrative Agent and,
subject to all applicable domestic and foreign laws, as a separate and
independent obligation, shall indemnify the Administrative Agent, the Issuing
Bank and any Lender against any losses or reasonable out-of-pocket expenses that
it shall sustain as a result of such alternative payment.
          Upon payment by any Borrower of any sums as provided above, all rights
of such Borrower against any Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Secured Obligations owed by such Borrower to the Administrative Agent,
the Issuing Bank and the Lenders.
          Nothing shall discharge or satisfy the liability of any Borrower
hereunder except the full performance and payment of the Secured Obligations.
          Notwithstanding anything contained in this Article X to the contrary,
no Foreign Subsidiary Borrower which is and remains an Affected Subsidiary shall
be liable hereunder for any of the Loans made solely to any one or more of the
Domestic Loan Parties, or any other Secured Obligations owing or otherwise
incurred solely by or on behalf any one or more of, the Domestic Loan Parties.
          SECTION 10.02. German Guarantee Limitations.
     Notwithstanding anything to the contrary contained in this Agreement
(including, without limitation, Section 10.1) or any other Loan Document:
          (a) Each Credit Party agrees not to enforce against a Borrower
incorporated in Germany as a limited liability company (Gesellschaft mit
beschränkter Haftung) or as a limited partnership with a limited liability
company as sole general partner (GmbH & Co. KG) (a “German Borrower”) any
payment obligation arising out of the guarantee contained in Section 10.01 (the
“Payment Obligation”) (i) if and to the extent such Payment Obligation secures
obligations of an affiliated company (verbundene Unternehmen) of such German
Borrower within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than any of the German Borrower’s subsidiaries), and
(ii) if and to

92



--------------------------------------------------------------------------------



 



the extent the enforcement of such Payment Obligation would cause (as of the
date of delivery of an Enforcement Notice (as defined below)) the German
Borrower’s or, in the case of a German Borrower in the form of a GmbH & Co. KG,
its general partner’s net assets (Nettoreinvermögen) calculated in accordance
with applicable law, the applicable provisions of the German Commercial Code
(Handelsgesetzbuch) consistently applied by the German Borrower and the
principles developed by court decisions for Section 30 GmbHG to fall below its
registered share capital (Stammkapital) (Begründung einer Unterbilanz) or, if
such net assets are already less than its registered share capital
(Stammkapital), would cause such amount to be further reduced (Vertiefung einer
Unterbilanz) (such event a “Capital Impairment”) and such enforcement would
result in a violation of Section 30 of the German Act on Limited Liability
Companies (Gesetz betreffend die Gesellschaften mit beschränkter Haftung —
“GmbHG”), and/or (iii) if and to the extent that such enforcement would result
(as of the date of delivery of an Enforcement Notice) in a violation of
Section 268(8) of the German Commercial Code (Handelsgesetzbuch) provided that
for the purposes of calculating the amount to be enforced (if any) the following
balance sheet items shall be adjusted as follows:
     (i) the amount of any increase of the registered share capital
(Stammkapital) effected out of retained earnings (Kapitalerhöhung aus
Gesellschaftsmitteln) of the German Borrower or, in the case of a German
Borrower in the form of a GmbH & Co. KG, its general partner that has been
effected without the prior written consent of the Administrative Agent shall be
deducted from the registered share capital (Stammkapital);
     (ii) liabilities arising from loans provided to the German Borrower by the
Company or any of its Subsidiaries shall be disregarded if such loans are
subordinated within the meaning of Section 39(2) of the German Insolvency Code
(Insolvenzordnung) or qualify as shareholder loans within the meaning of
Section 39(1) No. 5 of the German Insolvency Code (Insolvenzordnung);
     (iii) any loans and other contractual liabilities incurred by the German
Borrower in violation of the provisions of any of the Loan Documents shall be
disregarded; and
     (iv) the net assets (Nettoreinvermögen) shall take into account the costs
of the Auditor’s Determination and Auditor’s Evaluation (each as defined below),
either as a reduction of assets or an increase of liabilities.
          (b) If the German Borrower intends to demonstrate that the enforcement
of the Payment Obligation would be limited pursuant to the limitation on
enforcement set out above, it shall, upon request of the Administrative Agent,
as soon as reasonably practicable realize any asset that is shown in the balance
sheet with a book value (Buchwert) that is significantly lower than the market
value of such asset, which in its reasonable opinion is not necessary for the
German Borrower’s business (betriebsnotwendig). After the realization of such
assets the German Borrower shall notify the Administrative Agent of the amount
of the proceeds from the sale and submit an accompanying statement to the
Administrative Agent stating the amount of the net assets (Nettoreinvermögen) of
the German Borrower or, in the case of a German Borrower in the form of a GmbH &
Co. KG, its general partner, and the amount by which such net assets
(Nettoreinvermögen) exceed its respective registered share capital, each
recalculated (as of the date of delivery of an Enforcement Notice and on the
basis of the Management Determination or the Auditor’s Determination,
respectively) for the purposes of paragraph (a) hereof to take into account such
proceeds.
          (c) The limitations set out in paragraph (a) hereof shall not apply:

93



--------------------------------------------------------------------------------



 



     (i) in relation to and to the extent the German Borrower can demonstrate
that the proceeds of any borrowings under the Credit Agreement have not been
on-lent, or otherwise passed on, to such German Borrower or any of its
subsidiaries and have not been repaid; and
     (ii) if at the time of the enforcement of the guarantee granted hereunder a
domination agreement (Beherrschungsvertrag) or a profit and loss transfer
agreement (Gewinnabführungsvertrag) in accordance with Section 291 of the German
Stock Corporation Act (Aktiengesetz) exists between the German Borrower as
dominated entity (beherrschtes Unternehmen) or entity obliged to transfer its
profits, respectively, and the obligor (or such obligor’s direct or indirect
shareholder) for whose obligations the guarantee hereunder is granted by the
German Borrower, unless the statutory loss compensation claim
(Verlustübernahmeanspruch) of such German Borrower pursuant to the domination
and/or profit and loss transfer agreement is not fully recoverable (nicht
werthaltig) (provided that in case the statutory loss compensation claim
(Verlustübernahmeanspruch) is only recoverable in part (teilweise werthaltig),
the guarantee granted hereunder may be enforced without giving regard to the
limitations provided for in paragraph (a) to the extent that such statutory loss
compensation claim (Verlustübernahmeanspruch) is recoverable(werthaltig)); and
     (iii) if and to extent the German Borrower holds on the date of enforcement
of the of the guarantee granted hereunder a fully recoverable indemnity or claim
for refund (“vollwertiger Gegenleistungs- oder Rückgewähranspruch”) within the
meaning of Section 30 (1) sentence 2 of the GmbHG against its shareholder.
          (d) The limitations set out in paragraph (a) hereof only apply if and
to the extent that:
     (i) within ten (10) Business Days following the notification by any Credit
Party of its intention to enforce the Payment Obligation (the “Enforcement
Notice”), the managing director(s) on behalf of the relevant German Borrower
has/have confirmed in writing to the Administrative Agent to what extent the
Payment Obligation cannot be enforced as it would cause a Capital Impairment (as
of the date of delivery of an Enforcement Notice) within the meaning of
paragraph (a) above (taking into account the adjustments set out in paragraph
(a)(i) to (iv) above) (the “Management Determination”) and the Administrative
Agent (acting on behalf of the relevant Credit Party) has not contested this; or
     (ii) within twenty (20) Business Days from the date the Administrative
Agent has contested the Management Determination, the Administrative Agent
receives a determination by the German Borrower’s auditors of the amount that
could have been enforced without causing a Capital Impairment (as of the date of
delivery of an Enforcement Notice) within the meaning of paragraph (a) above
(the “Auditor’s Determination”). The amount determined in the Auditor’s
Determination shall (except for manifest error) be binding for the Credit
Parties. The costs of the Auditor’s Determination shall be borne by the relevant
German Borrower.
          (e) If the Administrative Agent disagrees with the Auditor’s
Determination, the Credit Parties shall be entitled to enforce the Payment
Obligation up to the amount which is undisputed between themselves and the
German Borrower. In relation to the amount which is disputed, the Credit Parties
shall be entitled to further pursue their claims (if any) and the German
Borrower shall be entitled to prove that this amount is necessary for
maintaining its or, in the case of a German Borrower in the form of a GmbH & Co.
KG, its general partner’s registered share capital (Stammkapital) without
violation of Section 30 GmbHG (calculated as of the date that the Enforcement
Notice was given).

94



--------------------------------------------------------------------------------



 



          (f) If the Payment Obligation was enforced without limitation because
the Management Determination and/or the Auditor’s Determination (as the case may
be) was not delivered within the relevant time or for any other reason, the
Credit Parties shall promptly upon demand by the relevant German Borrower repay
to such German Borrower any amount which is necessary pursuant to Section 30
GmbHG to maintain the registered share capital (Stammkapital) of the German
Borrower or, in the case of a German Borrower in the form of a GmbH & Co. KG,
its general partner, calculated as of the date that the Enforcement Notice was
given provided the relevant Credit Party has received a corresponding amount by
the relevant German Borrower as a consequence of enforcement of the relevant
Payment Obligation.
          (g) No reduction of the amount enforceable under this guarantee in
accordance with the above limitations will prejudice the rights of the Credit
Parties to continue enforcing the guarantee (subject always to the operation of
the limitation set out above at the time of such enforcement) until full
satisfaction of the guaranteed claims. For the avoidance of doubt, nothing in
this Section 10.02 shall affect the right of the Credit Parties (or any of them)
to accelerate the Loans pursuant to Article VII of this Agreement or to enforce
the security granted under any Collateral Document.
[Signature Pages Follow]

95



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

          BELDEN INC., as the Company
    By:   /s/ Henk Derksen       Name:   Henk Derksen      Title:   Vice
President, Financial Planning and Analysis, Treasurer          By:   /s/ Kevin
L. Bloomfield       Name:   Kevin L. Bloomfield      Title:   Senior Vice
President, Secretary and General Counsel     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the
Swingline Lender, as the Issuing Bank and
as Administrative Agent
    By:   /s/ Suzanne Ergastolo       Name:   Suzanne Ergastolo      Title:  
Vice Presiden     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          DEUTSCHE BANK AG NEW YORK BRANCH,
individually as a Lender and as Co-Syndication Agent
  By:   /s/ Marguerite Sutton       Name:   Marguerite Sutton      Title:  
Director          By:   /s/ Enrique Landaeta       Name:   Enrique Landaeta     
Title:   Vice President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Co-Syndication Agent
  By:   /s/ Daniel Van Aken       Name:   Daniel Van Aken      Title:  
Director     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender and as Documentation Agent
  By:   /s/ David J. Silander       Name:   David J. Silander      Title:  
Senior Vice President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          CITIBANK, N.A., as a Lender
    By:   /s/ Ahu Gures       Name:   Ahu Gures      Title:   Vice President   
 

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          PNC BANK, NATIONAL ASSOCIATION, as a Lender
    By:   Thomas S. Sherman       Name:   Thomas S. Sherman      Title:   Senior
Vice President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender
    By:   /s/ Mark Wegener       Name:   Mark Wegener      Title:   Senior Vice
President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          KEYBANK NATIONAL ASSOCIATION, as a Lender
    By:   /s/ Marcel Fournier       Name:   Marcel Fournier      Title:   Vice
President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          COMERICA BANK, as a Lender
    By:   /s/ Mark J Leveille       Name:   Mark J Leveille      Title:   Vice
President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          FIFTH THIRD BANK, as a Lender
an Ohio banking corporation
    By:   /s/ Mary Ann Lemonds       Name:   Mary Ann Lemonds      Title:   Vice
President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          THE NORTHERN TRUST COMPANY, as a Lender
    By:   /s/ Thomas Hasenauer       Name:   Thomas Hasenauer      Title:   Vice
President     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



          HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
    By:   /s/ Jenni Adams       Name:   Jenni Adams      Title:   AVP,
Relationship Manager     

Signature Page to Credit Agreement
Belden Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          LENDER   COMMITMENT  
JPMORGAN CHASE BANK, N.A.
  $ 52,500,000  
DEUTSCHE BANK AG NEW YORK BRANCH
  $ 42,500,000  
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 42,500,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 42,500,000  
CITIBANK, N.A.
  $ 35,000,000  
PNC BANK, NATIONAL ASSOCIATION
  $ 35,000,000  
RBS CITIZENS, NATIONAL ASSOCIATION
  $ 35,000,000  
KEYBANK NATIONAL ASSOCIATION
  $ 25,000,000  
COMERICA BANK
  $ 25,000,000  
FIFTH THIRD BANK
  $ 25,000,000  
THE NORTHERN TRUST COMPANY
  $ 25,000,000  
HSBC BANK USA, NATIONAL ASSOCIATION
  $ 15,000,000  
AGGREGATE COMMITMENT
  $ 400,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02
MANDATORY COST

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Associated Costs Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Associated Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.   3.   The Associated Costs Rate for any Lender lending from a
Facility Office in a Participating Member State will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

  (a)   in relation to a Loan in Pounds Sterling:

         
 
  AB+C(B-D)+E*0.01   per cent. per annum
 
     
 
  100-(A+C)  

  (b)   in relation to a Loan in any currency other than Pounds Sterling:

             
 
    E*0.01     per cent. per annum.
 
         
 
    300    

      Where:

  A    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B    is the percentage rate of interest
(excluding the Applicable Rate and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.13(c))
payable for the relevant Interest Period on the Loan.     C    is the percentage
(if any) of Eligible Liabilities which that Lender is required from time to time
to maintain as interest bearing Special Deposits with the Bank of England.

 



--------------------------------------------------------------------------------



 



  D    is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.     E    is designed
to compensate Lenders for amounts payable under the Fees Rules and is calculated
by the Administrative Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Facility Office” means
the office or offices notified by a Lender to the Administrative Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.     (c)  
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;     (d)   “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate);     (e)   “Participating Member State” means any
member state of the European Union that adopts or has adopted the euro as its
lawful currency in accordance with legislation of the European Union relating to
economic and monetary union.     (f)   “Reference Banks” means, in relation to
Mandatory Cost, the principal London offices of JPMorgan Chase Bank, N.A.    
(g)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.     (h)   “Unpaid Sum” means any sum due and
payable but unpaid by any Borrower under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of

2



--------------------------------------------------------------------------------



 



    charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.   8.   Each Lender shall supply any information required
by the Administrative Agent for the purpose of calculating its Associated Costs
Rate. In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.   10.   The Administrative Agent
shall have no liability to any person if such determination results in an
Associated Costs Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Associated Costs Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.   13.   The Administrative Agent may from time to time,
after consultation with the Company and the relevant Lenders, determine and
notify to all parties hereto any amendments which are required to be made to
this Schedule 2.02 in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

3



--------------------------------------------------------------------------------



 



SCHEDULE 2.06
EXISTING LETTERS OF CREDIT

                          Account Party   L/C Number   Issuing Lender   Expiry
Date   Amount   Beneficiary
Belden CDT, Inc.
  SM207971W   Wells Fargo Bank, National Association   Evergreen   $
3,530,768.00     Insurance Company of North America and/or Employers Insurance
Company and/or Westchester Fire Insurance and/or Indemnity Insurance Company of
North America
 
                       
Belden CDT Inc.
  SM209303W   Wells Fargo Bank, National Association   Evergreen   $ 264.566.00
    Federal Insurance Company
 
                       
Belden Inc.
  SM232024W   Wells Fargo Bank, National Association   Evergreen   EUR
2,016,600.00     CitiGroup Global Markets Deutschland AG and Co. KG
 
                       
Belden Inc.
  SM233772W   Wells Fargo Bank, National Association   Evergreen   EUR
2,139,363.91     ING Bank N.V.
 
                       
Belden Inc.
  SM234452W   Wells Fargo Bank, National Association   Evergreen   $ 50,000.00  
  Terrence J. Rose, Inc. Real Estate Investment & Development
 
                       
Belden Inc.
  SM235302W   Wells Fargo Bank, National Association   Evergreen   $ 700,000.00
    Westchester Fire Insurance Company

1



--------------------------------------------------------------------------------



 



SCHEDULE 3.01
SUBSIDIARIES

                                          Description of each                  
      Class of Equity             Jurisdiction of   % of Equity Interests  
Interests Issued             Incorporation or   owned by the Company and   and
Outstanding (if   Subsidiary   Material Subsidiary Name   Organization   other
Subsidiaries   <100% owned)   Guarantor?   Subsidiary?
Belden 1993 LLC
  Delaware   Belden Inc.: 100%   N/A   x   x
 
                       
Belden CDT International, Inc.
  Delaware   Belden Wire & Cable Company LLC: 100%   N/A        
 
                       
Belden CDT Networking, Inc.
  Washington   Belden Inc.: 100%   N/A   x   x
 
                       
Belden Holdings, Inc.
  Delaware   Belden Wire & Cable Company LLC: 61% CDT International Holdings
LLC: 39%   N/A   x   x
 
                       
Belden Technologies, LLC
  Delaware   Belden Wire & Cable Company LLC: 100%   N/A        
 
                       
Belden Wire & Cable Company LLC
  Delaware   Belden 1993 LLC: 100%   N/A   x   x
 
                       
CDT International Holdings
LLC
  Delaware   Belden CDT Networking, Inc.: 100%   N/A   x   x
 
                       
GarrettCom, Inc.
  California   Belden Inc.: 100%   N/A        
 
                       
International
Communications
Manufacturing Corporation
  Colorado   Belden Inc.: 100%   N/A          
LANstore, Inc.
  California   GarrettCom, Inc.: 100%   N/A        
 
                       
RHPS Ventures, LLC
  Colorado   Belden Inc.: 100%   N/A        
 
                       
Telecast Fiber Systems, Inc.
  Massachusetts   Belden Inc.: 100%   N/A        
 
                       
X-Mark/CDT Inc.
  Pennsylvania   CDT International Holdings LLC: 100%   N/A        
 
                       
Anglo-American Cables Ltd.
  UK   Noslo Ltd: 100%   N/A        

1



--------------------------------------------------------------------------------



 



                                          Description of each                  
      Class of Equity             Jurisdiction of   % of Equity Interests  
Interests Issued             Incorporation or   owned by the Company and   and
Outstanding (if   Subsidiary   Material Subsidiary Name   Organization   other
Subsidiaries   <100% owned)   Guarantor?   Subsidiary?
Belden AB
  Sweden   Belden Commercial Services BV: 100%   N/A        
 
                       
Belden Asia (Hong Kong)
Limited
  Hong Kong   Belden Far East Holdings BV: 100%   N/A        
 
                       
Belden Asia (Thailand) Co. Ltd.
  Thailand   Belden Wire & Cable Company LLC: 100%   N/A        
 
                       
Belden Australia Pty Ltd.
  Australia   Belden Wire & Cable Company LLC: 100%   N/A        
 
                       
Belden Automation (Asia Pacific) Pte. Ltd.
  Singapore   Belden Singapore Private Limited: 100%   N/A        
 
                       
Belden Brasil Commercial Ltda.
  Brazil   Belden CDT International, Inc.: 99.99% Belden Wire & Cable Company
LLC: 0.01%   N/A        
 
                       
Poliron Cabos Eletricos
Especiais Ltda
  Brazil   Belden Brasil Commercial Ltda.: 100%   N/A        
 
                       
Belden CDT (Canada) Inc.
  Canada   Belden International Holdings B.V.: 100%   N/A        
 
                       
Belden CDT European Shared Services BV
  the Netherlands   Belden Europe B.V.: 100%   N/A        
 
                       
Belden Cekan A/S
  Denmark   Belden Europe B.V.: 100%   N/A        
 
                       
Belden Commercial Services BV
  the Netherlands   Belden Europe B.V.: 100%   N/A        
 
                       
Belden de Sonora S.A. de C.V.
  Mexico   Belden Wire & Cable Company LLC: 98% Belden CDT International, Inc.:
2%   N/A        
 
                       
Belden Deutschland GmbH
  Germany   Belden Europe B.V.: 100%   N/A       x

2



--------------------------------------------------------------------------------



 



                                          Description of each                  
      Class of Equity             Jurisdiction of   % of Equity Interests  
Interests Issued             Incorporation or   owned by the Company and   and
Outstanding (if   Subsidiary   Material Subsidiary Name   Organization   other
Subsidiaries   <100% owned)   Guarantor?   Subsidiary?
Belden-Duna Kábel Kft.
  Hungary   Belden Logistic Services B.V.: 99.9% Belden Wire & Cable B.V.: 0.1%
  N/A        
 
                       
Belden Electronics Argentina S.A.
  Argentina   Belden Wire & Cable Company LLC: 100%   N/A        
 
                       
Belden Electronics GmbH
  Germany   Belden Deutschland GmbH: 100%   N/A        
 
                       
Belden Electronics S.A. de C.V.
  Mexico   Belden Wire & Cable Company LLC: 98% Belden CDT International, Inc.:
2%   N/A        
 
                       
Belden Europe B.V.
  the Netherlands   Belden International Holdings B.V.: 100%   N/A       x
 
                       
Belden Far East Holdings BV
  the Netherlands   Belden Europe B.V.: 100%   N/A        
 
                       
Belden France SAS
  France   Belden Commercial Services BV: 100%   N/A        
 
                       
Belden Global C.V. & Belden Wire & Cable B.V. Finance Gbr
  Germany   LTK Wiring Company Limited: 99.9% Belden Wire & Cable B.V.: 0.08%
Belden Global C.V.: 0.02%   N/A        
 
                       
Belden Global C.V.
  the Netherlands   Belden Holdings, Inc.: 87.1% CDT International Holdings LLC:
12.9%   N/A       x
 
                       
Belden Hirschmann Networking System Trading (Shanghai) Co. Ltd.
  China   LTK Wiring Company Limited: 100%   N/A        
Belden Iberia S.L.
  Spain   Belden Commercial Services BV: 100%   N/A        

3



--------------------------------------------------------------------------------



 



                                          Description of each                  
      Class of Equity             Jurisdiction of   % of Equity Interests  
Interests Issued             Incorporation or   owned by the Company and   and
Outstanding (if   Subsidiary   Material Subsidiary Name   Organization   other
Subsidiaries   <100% owned)   Guarantor?   Subsidiary?
Belden India Private Limited
  India   Belden Singapore Private Limited: 100%   N/A        
 
                       
Belden International Holdings, B.V.
  the Netherlands   Belden Global CV: 100%   N/A       x
 
                       
Belden Italia SRL
  Italy   Belden Europe B.V.: 100%   N/A        
 
                       
Belden Logistic Services BV
  the Netherlands   Belden Europe B.V.: 100%   N/A        
 
                       
Belden LRC Mexico S de R.L. de C.V.
  Mexico   Belden Inc.: 99.97%
Belden CDT International, Inc.: 0.03%   N/A        
 
                       
Belden Singapore Private
Limited
  Singapore   Belden CDT International, Inc.: 100%   N/A        
 
                       
Belden Technologies S.r.l.
  Peru   Belden Wire & Cable Company LLC: 99%
Belden Holdings, Inc.: 1%   N/A        
 
                       
Belden UK Limited
  UK   Belden Commercial Services BV: 100%   N/A        
 
                       
Belden Wire & Cable B.V.
  the Netherlands   Belden Europe B.V.: 100%   N/A        
 
                       
Belden-EIW GmbH & Co KG
  Germany   Belden Deutschland GmbH: 99.9%
Belden Electronics GmbH: 0.1%   N/A        
 
                       
Cable Design Technologies
(Deutschland) Gmbh
  Germany   Belden Deutschland GmbH: 100%   N/A        
 
                       
Dalian LTK Electronic Wire Ltd.
  China   LTK Wiring Company Limited: 100%   N/A        
 
                       
GarrettCom Europe Ltd
  UK   GarrettCom, Inc.: 100%   N/A        
 
                       
Hirschmann Automation and Control GmbH
  Germany   Hirschmann Industries GmbH: 100%   N/A       x

4



--------------------------------------------------------------------------------



 



                                          Description of each                  
      Class of Equity             Jurisdiction of   % of Equity Interests  
Interests Issued             Incorporation or   owned by the Company and   and
Outstanding (if   Subsidiary   Material Subsidiary Name   Organization   other
Subsidiaries   <100% owned)   Guarantor?   Subsidiary?
Hirschmann Automation and Control KK
  Japan   LTK Technologies Co. Ltd.: 100%   N/A        
 
                       
Hirschmann Automation and Control Ltd.
  UK   Belden UK Limited: 100%   N/A        
 
                       
Hirschmann Electronics GmbH
  Germany   Hirschmann Industries GmbH: 100%   N/A        
 
                       
Hirschmann Industries GmbH
  Germany   Belden Deutschland GmbH: 90%
Belden Europe B.V.: 10%   N/A       x
 
                       
Hirschmann Verwaltungs GmbH
  Germany   Hirschmann Industries GmbH: 100%   N/A        
 
                       
Huizhou LTK Electronic Cable Ltd.
  China   LTK Wiring Company Limited: 100%   N/A        
 
                       
ITC Industria Tecnica CAVI S.r.l.
  Italy   Belden Europe B.V.: 100%   N/A        
 
                       
LTK Cable (Chongqing)
Company Limited
  China   LTK Wiring Company Limited: 100%   N/A        
 
                       
LTK Cable (Huizhou) Ltd.
  China   LTK Wiring Company Limited: 100%   N/A        
 
                       
LTK Cable Technology Ltd.
  Taiwan   Belden Far East Holdings BV: 100%   N/A        
 
                       
LTK Electric Wire (Huizhou)
Limited
  China   LTK Wiring Company Limited: 100%   N/A        
 
                       
LTK Industries (Suzhou)
Limited
  China   LTK Wiring Company Limited: 100%   N/A        
 
                       
LTK International Ltd.
  Hong Kong   LTK Wiring Company Limited: 100%   N/A        
 
                       
LTK Technologies Co. Ltd.
  Japan   Belden Far East Holdings BV: 100%   N/A        

5



--------------------------------------------------------------------------------



 



                                          Description of each                  
      Class of Equity             Jurisdiction of   % of Equity Interests  
Interests Issued             Incorporation or   owned by the Company and   and
Outstanding (if   Subsidiary   Material Subsidiary Name   Organization   other
Subsidiaries   <100% owned)   Guarantor?   Subsidiary?
LTK Wiring Company Limited
  Hong Kong   Belden Far East Holdings BV: 100%   N/A        
 
                       
Lukram Automation
  Czech Rep.   Lukram SRO: 100%   N/A        
 
                       
Lukram SRO
  Czech Rep.   Belden Europe B.V.: 70%
Belden Far East Holdings BV: 30%   N/A        
 
                       
Nordx/CDT Ltd
  UK   Noslo Ltd: 100%   N/A        
 
                       
Noslo Ltd.
  UK   Belden Europe B.V.: 100%   N/A        
 
                       
Raydex/CDT Ltd.
  UK   Belden Inc.: 100%   N/A        

6



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
EXISTING INDEBTEDNESS

  1.   Those certain 7.0% Senior Subordinated Notes due in 2017, in an original
principal amount of $350,000,000, issued by the Company, pursuant to that
certain Indenture, dated as of March 16, 2007 by and among the Company (which,
at the time of entering into such Indenture was known as Belden CDT Inc., a
Delaware corporation), and U.S. Bank National Association, as trustee, as
supplemented, amended or otherwise modified from time to time.     2.   Those
certain 9.25% Senior Subordinated Notes due in 2019, in an original principal
amount not to exceed $200,000,000, issued by the Company, pursuant to that
certain Indenture, dated as of June 29, 2009 by and among the Company, the
guarantors party thereto, and U.S. Bank National Association, as trustee, as
supplemented, amended or otherwise modified from time to time.     3.   Letters
of Credit:

                                      Account Party   Bank   L/C Number  
Beneficiary   Amount   Currency   Purpose   Expiration
Belden Singapore Private Limited
  Citibank HK     5460301505     Larsen & Toubro Limited     12,028.00     USD  
MRPL Phase III Refinery Expansion Project   10/22/12
Belden Singapore Private Limited
  Citibank HK     5469078507     Engineers India Limited     27,855.00     USD  
BORL Project Retention   08/08/11
Belden Singapore Private Limited
  Citibank HK     549112515     Punj Lloyd Ltd.     19,395.00     USD   BORL
Project Retention   03/22/12
Belden Singapore Private Limited
  Citibank HK     5469225505     Hindustan Petroleum Corporation     25,545.03  
  USD   New FCCU Mumbai Refinery   07/22/11
Belden Singapore Private Limited
  Citibank HK     5469247510     Bharat Petroleum Corporation     86,605.00    
USD   Kochi Refinery Project   12/28/11
Belden Singapore Private Limited
  Citibank HK     5469316506     Aditya Birla Nuvo Ltd.     5,217.73     USD  
Hitech Carbon   04/17/12

1



--------------------------------------------------------------------------------



 



                                      Account Party   Bank   L/C Number  
Beneficiary   Amount   Currency   Purpose   Expiration
Belden Singapore Private Limited
  Citibank HK     5469364505     Larsen & Toubro Limited     18,539.00     USD  
HPCL Lobs Project   04/06/12
Belden Singapore Private Limited
  Citibank HK     5460060511     Indian Oil Corporation Ltd.     3,699.00    
USD   HGU Project   06/07/11
Belden Singapore Private Limited
  Citibank HK     5460076507     Vioth Hydro Pvt. Ltd.     1,015.00     USD  
Himachal Sorang Power P Ltd. Project   07/08/13
Belden Singapore Private Limited
  Citibank HK     5460341505     Hindustan Petroleum Corporation     2,205.00  
  USD   Projects MR Fuels, Mumbai Refinery   07/17/12
Belden Singapore Private Limited
  Citibank HK     5460084503     Hindustan Petroleum Corporation     1,008.00  
  USD   Projects MR Fuels, Mumbai Refinery   11/29/11
Belden Singapore Private Limited
  Citibank HK     5460145514     Engineers India Limited     42,750.00     USD  
MRPL Phase III Refinery Expansion Project   03/21/13
Belden Singapore Private Limited
  Citibank HK     5460365511     Engineers India Limited     8,550.00     USD  
MRPL Phase III Refinery Expansion Project   09/20/13
Belden Singapore Private Limited
  Citibank HK     5461011511     Greenesol Power Systems Pvt Ltd     2,977.58  
  USD   Utkal Alumina 3x30 MW Project   08/06/12
Belden Singapore Private Limited
  Citibank HK     5461011512     Greenesol Power Systems Pvt Ltd     3,680.51  
  USD   Utkal Alumina 3x30 MW Project   08/07/12
Belden Singapore Private Limited
  Citibank HK     5461042506     Larsen & Toubro Limited     14,513.50     USD  
MRPL Phase III Refinery Expansion Project   01/30/13
Belden Singapore Private Limited
  Citibank HK     5461048501     Mangalore Refinery Petrochemicals Ltd    
2,710.00     USD   MRPL Phase III Refinery Expansion Project   08/20/12

2



--------------------------------------------------------------------------------



 



    Bank Guarantees

                              Guarantor   Reference   Beneficiary   Amount  
Currency   Purpose
Bank of America
    N/A     Commissioners of HM Custom and Excise     100,000.00     GBP  
Import/Export (Raydex)
ING Bank
    2002010294     BHF Bank Frankfurt AM Main     125,000.00     EUR   Lease
printers
ING Bank
    2008000733     CHG Meridean     270,000.00     EUR   Lease computers
ING Bank
    2007011587     Warehouse de Pauw     501,816.00     EUR   Lease back of
Venlo premises
Citibank
    5138318501     Warehouse de Pauw     1,300,000.00     EUR   Lease back of
Venlo premises
Citibank
    5138339501     KBC Lease Nederland B.V.     125,500.20     EUR   Copiers
Rentals
Citibank
    5139279504     INARCASSA     11,000.00     EUR   Office Rental Italy S.R.L.
Citibank
    5139279505     INARCASSA     44,000.00     EUR   Office Rental Italy S.R.L.
Citibank
    5139279506     HM Revenue and Customs     200,000.00     GBP   Import/Export
(BWC)
Citibank
    5210173501     Degedomus     1,320,213.87     EUR   Office HAC Ettlingen
Citibank China
    5610252802     MCC     1,830,000.00     RMB   Quality Bank Guarantee
Citibank China
          MCC     2,225,000.00     RMB   Warranty Guarantee
Citibank India
    5679303543     Indian Oil corp Ltd     2,310,075.00     INR   Optical
Sensing of 3rd Party
Citibank India
    5670154506     Tata Consultancy Services Ltd     1,000,000.00     INR  
Project TCS Sahyadri Park
China Construction Bank
  KS012-2011006   Dalian HuaYu     25,463.00     RMB   Quality Bank Guarantee
China Construction Bank
  KS012-2011011   Dalian HuaYu     15,467.50     RMB   Quality Bank Guarantee
China Construction Bank
  KS012-2011013   Dalian HuaYu     1,474.05     RMB   Quality Bank Guarantee

3



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
EXISTING LIENS

                          Debtor   Secured Party   Original Filing Date   Filing
Number   Jurisdiction   Property Covered
Belden Inc.
  Orbian Financial
Services II, LLC    03/30/10     20101086606     Delaware   All accounts,
general intangibles or other receivables which are owing to Debtor by Siemens
Industry, Inc. and have been purchased by the Secured Party from Debtor
 
                       
Belden CDT Networking, Inc.
  Daikin America, Inc.    03/16/09   2009-077-2467-6   Washington   All Daikin
products and inventory delivered by Secured Party as Consignor to Debtor as
Consignee
 
                       
Belden Wire & Cable
Company
  Daikin America, Inc.    03/13/09     90893302     Delaware   All Daikin
products and inventory delivered by Secured Party as Consignor to Debtor as
Consignee
 
                       
Belden CDT Networking, Inc. f/k/a Cable Design Technologies Inc.
  Union Bank of Switzerland, New York Branch*    08/26/93   Reel/Frame
(1026/0269)   U.S. Patent and Trademark Office   MOHAWK trademark, reg. no.
1376538

 

*   Does not secure Indebtedness.

4



--------------------------------------------------------------------------------



 



SCHEDULE 6.04
EXISTING INVESTMENTS

1.   50% of equity of Xuzhou Hirschmann Electronics Co. Ltd.

2.   25% of equity of Port GmbH.

3.   49% of equity of GarrettCom India Pvt Ltd.

1



--------------------------------------------------------------------------------



 



SCHEDULE 6.06
TRANSACTIONS WITH AFFILIATES
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:  
 
 
       
2.
  Assignee:  
 
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrowers:   Belden Inc. and certain Foreign Subsidiary Borrowers
 
       
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit Agreement dated as of April 25, 2011 among
Belden Inc., the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

1   Select as applicable.

2



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

          Aggregate Amount of         Commitment/Loans for   Amount of
Commitment/   Percentage Assigned of all Lenders   Loans Assigned  
Commitment/Loans2 $   $   % $   $   % $   $   %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Title:        ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Title:             

            Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank       By:  
        Title:              [Consented to:]3

[BELDEN INC.]
      By:           Title:   

 

2   Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be added only if the consent of the Company
is required by the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OPINION OF COUNSEL FOR THE INITIAL LOAN PARTIES AND THE INITIAL PLEDGED
FOREIGN SUBSIDIARIES
[Delivered separately]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
     INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of April 25, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Belden Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Aggregate Commitment and/or one or more tranches
of Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
          WHEREAS, the Company has given notice to the Administrative Agent of
its intention to [increase the Aggregate Commitment] [and/or] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
undersigned Increasing Lender now desires to [increase the amount of its
Commitment] [and/or] [participate in a tranche of Incremental Term Loans] under
the Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and/or] [participate in
a tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
          2. The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.
          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF INCREASING LENDER]
      By:           Name:           Title:        

            Accepted and agreed to as of the date first written above:


BELDEN INC.
      By:           Name:           Title:        

            Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
          AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this
“Supplement”), to the Credit Agreement, dated as of April 25, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
          WHEREAS, the Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may [extend Commitments]
[and/or] [participate in tranches of Incremental Term Loans] under the Credit
Agreement subject to the approval of the Company and the Administrative Agent,
by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
          WHEREAS, the undersigned Augmenting Lender was not an original party
to the Credit Agreement but now desires to become a party thereto;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and/or] [a commitment with respect to
Incremental Term Loans of $[__________]].
          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
          [___________]

 



--------------------------------------------------------------------------------



 



          4. The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.
          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF AUGMENTING LENDER]
      By:           Name:           Title:        

            Accepted and agreed to as of the date first written above:

BELDEN INC.
      By:           Name:           Title:        

            Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF CLOSING DOCUMENTS
BELDEN INC.
CERTAIN FOREIGN SUBSIDIARY BORROWERS
CREDIT FACILITIES
April 25, 2011
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Credit Agreement (the “Credit Agreement”) by and among Belden Inc., a
Delaware corporation (the “Company”), the Foreign Subsidiary Borrowers from time
to time parties thereto (collectively with the Company, the “Borrowers”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrowers from the Lenders in an initial aggregate
principal amount of $400,000,000.

SCHEDULES

         
Schedule 2.01
  —   Commitments
Schedule 2.02
  —   Mandatory Costs
Schedule 2.06
  —   Existing Letters of Credit
Schedule 3.01
  —   Subsidiaries
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04
  —   Existing Investments
Schedule 6.06
  —   Transactions with Affiliates

EXHIBITS

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Opinion of U.S. Counsel for the Company and Initial Domestic Loan
Parties
Exhibit C
  —   Form of Increasing Lender Supplement
Exhibit D
  —   Form of Augmenting Lender Supplement
Exhibit E
  —   List of Closing Documents
Exhibit F-1
  —   Form of Borrowing Subsidiary Agreement
Exhibit F-2
  —   Form of Borrowing Subsidiary Termination
Exhibit G-1
  —   Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)

 

1   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

 



--------------------------------------------------------------------------------



 



         
Exhibit G-2
  —   Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit G-3
  —   Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit G-4
  —   Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)
Exhibit H
  —   Form of Continuing Agreement re Letters of Credit

 

2.   Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.   3.   Guaranty executed by the initial Subsidiary Guarantors in
favor of the Administrative Agent   4.   Pledge and Security Agreement executed
by the initial Subsidiary Guarantors that are Domestic Subsidiaries
(collectively with the Borrowers, the “Domestic Loan Parties”), together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

         
Exhibit A
  —   Legal and Prior Names; Principal Place of Business and Chief Executive
Office; Properties Leased by the Grantors; Properties Owned by the Grantors;
Public Warehouses or Other Locations
Exhibit B
  —   Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Material Intellectual Property
Exhibit C
  —   List of Material Instruments, Pledged Equity
Exhibit D
  —   UCC Financing Statement Filing Locations
Exhibit E
  —   Material Commercial Tort Claims
Exhibit F
  —   FEIN; State Organization Number and Jurisdiction of Incorporation
Exhibit G
  —   Form of Amendment

5.   Confirmatory Grant of Security Interest in United States Patents made by
certain of the Domestic Loan Parties in favor of the Administrative Agent for
the benefit of the Secured Parties.

Schedule A — Registered Patents; Patent Applications; Other Patents

6.   Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Domestic Loan Parties in favor of the Administrative Agent for
the benefit of the Secured Parties.

Schedule A — Registered Trademarks; Trademark and Service Mark Applications;
Other Trademarks

7.   Certificates of Insurance listing the Administrative Agent as (x) lender
loss payee for the property, casualty insurance policies of the Domestic Loan
Parties, together with long-form lender loss payable endorsements, as
appropriate, and (y) additional insured with respect to the liability insurance
of the Domestic Loan Parties, together with additional insured endorsements.

B. UCC DOCUMENTS

8.   UCC, tax lien and name variation search reports naming each Domestic Loan
Party from the appropriate offices in relevant jurisdictions.

2



--------------------------------------------------------------------------------



 



9.   UCC financing statements naming each Domestic Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

C. CORPORATE DOCUMENTS

10.   Certificate of the Secretary or Manager or an Assistant Secretary or
Assistant Manager of each Domestic Loan Party certifying (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
such Domestic Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Domestic Loan Party as in effect on the
date of such certification, (iii) resolutions of the Board of Directors or other
governing body of such Domestic Loan Party authorizing the execution, delivery
and performance of each Loan Document to which it is a party, and (iv) the names
and true signatures of the incumbent officers of each Domestic Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.   11.   Good Standing Certificate (or
analogous documentation if applicable) for each Domestic Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction.

D. OPINIONS

12.   Opinion of Lewis, Rice & Fingersh, L.C., U.S. counsel for the Borrowers
and the Subsidiary Guarantors.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

13.   A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.   14.   A Certificate of the President, a Vice President or a
Financial Officer of the Company in form and substance reasonably satisfactory
to the Administrative Agent supporting the conclusions that, after giving effect
to the Transactions, the Company and its Subsidiaries, taken as a whole, are
Solvent and will be Solvent subsequent to incurring the Indebtedness in
connection with the Transactions.   15.   Payoff documentation providing
evidence reasonably satisfactory to the Administrative Agent that the credit
agreement identified in Section 4.01(f) of the Credit Agreement has been
terminated and cancelled (along with all of the agreements, documents and
instruments delivered in connection therewith) and all Indebtedness owing
thereunder has been repaid and any and all liens thereunder have been
terminated.

F. POST-CLOSING DOCUMENTS

16.   Guarantee by Belden Global CV.

3



--------------------------------------------------------------------------------



 



17.   Pledge Agreement by Belden Holdings, Inc. and CDT International Holdings
LLC with respect to 65% of their respective interests in Belden Global CV.   18.
  Pledge Agreement by Belden Global CV with respect to 65% of the shares of
Belden International Holdings BV.   19.   In relation to Belden Deutschland GmbH
(the “Initial German Borrower”), (i) a recent commercial register extract
(Handelsregisterauszug), (ii) its articles of association (Satzung), (iii) a
list of its shareholders (Gesellschafterliste) , (iv) copies of a shareholder
resolution of the Initial German Borrower approving of the terms of and the
transactions contemplated by the Loan Documents, (v) a specimen signature of
each person authorized to execute on behalf of the Initial German Borrower any
Loan Document and any agreements, notices and other documents under or in
connection with the Loan Documents and (vi) a certificate of an authorized
signatory of the Initial German Borrower that each copy document referred to
above is true, complete and in full force as at a date nor earlier than the date
of the Credit Agreement.   20.   In relation to Belden Global CV, (i) a recent
extract from the commercial register, (ii) the agreement of limited partnership,
(iii) the partners resolutions, approving of the terms of and the transactions
contemplated by the Pledge Agreement referenced in Items 8 and 9 of this
Exhibit E and (iv) a certificate of an authorized signatory of Belden Global CV
that each copy document referred to above is true, complete and in full force as
at a date not earlier than the date of the Credit Agreement.   21.   In relation
to Belden International Holdings B.V., (i) a recent extract from the commercial
register, (ii) its articles of association, (iii) the shareholders’ register,
(iv) the resolutions of its shareholders and its managing board, each approving
of the terms of and the transactions contemplated by the Pledge Agreement
referenced in Item 18 of this Exhibit E and (v) a certificate of an authorized
signatory of Belden International Holdings B.V. that each copy document referred
to above is true, complete and in full force as at a date not earlier than the
date of the Credit Agreement.   22.   Opinion of Hengeler Mueller, counsel for
the Initial German Borrower.   23.   Opinion of Heussen, counsel for Belden
Global CV and Belden International Holdings BV.

4



--------------------------------------------------------------------------------



 



EXHIBIT F-1
[FORM OF]
BORROWING SUBSIDIARY AGREEMENT
          BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Belden Inc.,
a Delaware corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).
          Reference is hereby made to the Credit Agreement dated as of April 25,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Foreign Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. Under the Credit Agreement, the Lenders have agreed,
upon the terms and subject to the conditions therein set forth, to make Loans to
certain Foreign Subsidiary Borrowers (collectively with the Company, the
“Borrowers”), and the Company and the New Borrowing Subsidiary desire that the
New Borrowing Subsidiary become a Foreign Subsidiary Borrower. In addition, the
New Borrowing Subsidiary hereby authorizes the Company to act on its behalf as
and to the extent provided for in Article II of the Credit Agreement.
[Notwithstanding the preceding sentence, the New Borrowing Subsidiary hereby
designates the following officers as being authorized to request Borrowings
under the Credit Agreement on behalf of the New Subsidiary Borrower and sign
this Borrowing Subsidiary Agreement and the other Loan Documents to which the
New Borrowing Subsidiary is, or may from time to time become, a party:
[______________].]
          Each of the Company and the New Borrowing Subsidiary represents and
warrants that the representations and warranties of the Company in the Credit
Agreement relating to the New Borrowing Subsidiary and this Agreement are true
and correct in all material respects on and as of the date hereof, other than
representations given as of a particular date, in which case they shall be true
and correct in all material respects as of that date. [The Company and the New
Borrowing Subsidiary further represent and warrant that the execution, delivery
and performance by the New Borrowing Subsidiary of the transactions contemplated
under this Agreement and the use of any of the proceeds raised in connection
with this Agreement will not contravene or conflict with, or otherwise
constitute unlawful financial assistance under [Sections 677 to 683
(inclusive) of the United Kingdom Companies Act 2006 of England and Wales (as
amended)] [Section 47A of the Companies Ordinance (Cap. 32 of the Laws of Hong
Kong)].5[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR
ITS COUNSELS] The Company agrees that the Guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary6. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Foreign
Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.
 

5   To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales or Hong Kong, as the case may be.
  6   Belden reviewing internally.

 



--------------------------------------------------------------------------------



 



     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their authorized officers as of the date first appearing
above.

            BELDEN INC.
      By:           Name:           Title:           [NAME OF NEW BORROWING
SUBSIDIARY]
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as
Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
[FORM OF]
BORROWING SUBSIDIARY TERMINATION
JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
1 Chase Tower
Chicago, Illinois 60603
Attention: [__________]
[Date]
Ladies and Gentlemen:
          The undersigned, Belden Inc. (the “Company”), refers to the Credit
Agreement dated as of April 25, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
          The Company hereby terminates the status of [______________] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been repaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          This instrument shall be construed in accordance with and governed by
the laws of the State of New York.

            Very truly yours,

BELDEN INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G-1
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 25, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
     The undersigned has furnished the Administrative Agent and the Borrowers
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrowers and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

            By:           Name:           Title:        

Date: __________, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 25, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Borrowers
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

            By:           Name:           Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 25, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non- U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]

            By:           Name:           Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of April 25, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Belden Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
     The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]

            By:           Name:           Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF CONTINUING AGREEMENT RE LETTERS OF CREDIT
CONTINUING AGREEMENT FOR
COMMERCIAL & STANDBY LETTERS OF CREDIT BETWEEN
BELDEN INC. AND JPMORGAN CHASE BANK, N.A.
To induce JPMorgan Chase Bank, N.A. and/or any of its domestic or foreign
subsidiaries or affiliates (individually and collectively, “Bank”), in its sole
discretion, to issue for the account of the Applicant or for the account of the
Account Party named in the Application, one or more standby or commercial
letters of credit or other independent undertakings, from time to time at the
request of the undersigned (individually and collectively, “Applicant”; jointly
and severally, if more than one), Applicant agrees as to each letter of credit
or undertaking (together with any replacements, extensions or modifications, a
“Credit”, collectively, “Credits” ) as follows.
All Credits issued pursuant to this Continuing Agreement (the “Agreement”) are
issued under and pursuant to the terms, provisions and covenants of the Credit
Agreement (as amended, extended, restated or otherwise modified from time to
time, the “Credit Agreement”) dated as of April 25, 2011 among Belden Inc., the
Foreign Subsidiary Borrowers party thereto, the Lenders party thereto, and
JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein
and not otherwise defined have the meaning assigned to them in the Credit
Agreement. All references made herein to Sections shall be construed to refer to
Sections of the Credit Agreement.
The provisions relating to letters of credit set forth in the Credit Agreement,
including without limitation, rights and remedies of the Bank as issuing bank
and lender shall apply to the Credit(s) and will be secured by Collateral (if
any), described in the Credit Agreement and other loan documents as such terms
are defined in the Credit Agreement. In the event of any inconsistency between
the terms and conditions of the Credit Agreement and the terms and conditions of
this Agreement, the terms and conditions of the Credit Agreement shall control,
except that provisions relating to indemnification and limitation of the Bank’s
liability as set forth in this Agreement shall also apply.
1. Definitions: The following terms shall have the meanings set forth below:
“Application” means each request to issue a Credit.
“Costs” means any and all claims, suits, judgments, costs, losses, fines,
penalties, damages, liabilities, and expenses, including reasonable and
documented expert witness fees and reasonable external legal fees, charges and
disbursements of any external counsel for any Indemnitee.
“Drawing Document” means any document presented for purposes of drawing under a
Credit.
“Good Faith” means honesty in fact in the conduct of the transaction concerned.
“Instructions” means inquiries, communications and instructions (whether oral,
telephonic, written, telegraphic, facsimile, electronic or other) regarding a
Credit; each Application and this Agreement are each referred to herein as
“Instructions” (and the term “Application” is subsumed within the term
“Instruction”).
“ISP” means International Standby Practices 1998 (International Chamber of
Commerce Publication No. 590) and any subsequent revision thereof adhered to by
Bank on the date such Credit is issued.
“LOI’s” means steamship guarantees, releases or letters of indemnity in favor of
a carrier issued by Bank upon Instruction of Applicant.

 



--------------------------------------------------------------------------------



 



“Obligations” means all obligations and liabilities of Applicant to Bank in
respect of any and all Credits and LOI’s issued hereunder (if any) and under
this Agreement, whether matured or unmatured, absolute or contingent, now
existing or hereafter incurred.
“Property” means all property of any kind whatsoever (now existing or hereafter
acquired) associated with, related to, arising from or in connection with the
Credit including, without limitation, any and all right, title and interest of
Applicant in any goods, equipment, inventory, money, documents, letters of
credit, warehouse receipts, instruments, securities, security entitlements,
financial assets, investment property, precious and base metals, chattel paper,
electronic chattel paper, accounts, commercial tort claims, deposit accounts,
general intangibles (including any claims for breach of contract, breach of
warranty claims and any insurance policies and proceeds), letter of credit
rights, choses in action and the proceeds of any and all thereof (including any
and all of the aforesaid referred to in any Credit or the Drawing Documents
relating thereto).
“Released Merchandise” means all Property referred to in or relating to the
applicable Credit, released (including pursuant to a forwarders cargo receipt or
by any other means whatsoever) or consigned to Applicant or any Person
designated by Applicant in connection with such Credit or a LOI.
“Standard Letter of Credit Practice” means, for Bank, any domestic or foreign
law or letter of credit practices applicable in the city in which Bank issued
the applicable Credit or for its branch or correspondent, such laws and
practices applicable in the city in which it has advised, confirmed or
negotiated such Credit, as the case may be. Such practices shall be (i) of banks
that regularly issue Credits in the particular city and (ii) required or
permitted under the UCP or the ISP, as chosen in the applicable Credit.
“UCP” means Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 500 or No. 600, as applicable to any Credit
and any subsequent revision thereof adhered to by Bank on the date such Credit
is issued. If a Credit subject to UCP does not specify which revision is
applicable, the Credit shall be subject to Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600.
“UN Convention” means the United Nations Convention on Independent Guarantees
and Standby Letters of Credit.
2. Applications/Instructions. Each Application shall be irrevocable and in such
form as Bank shall from time to time require or agree to accept (including any
type of electronic form or means of communication). Bank’s records of the
content of any Instruction shall be conclusive absent manifest error. Bank may
transmit a Credit and any amendment thereto by S.W.I.F.T. message and thereby
bind Applicant directly and as indemnitor to the S.W.I.F.T. rules, including
rules obligating Applicant or Bank to pay charges. Terms regarding LOI’s are set
forth on Annex I.
3. Amendment; Waiver. Bank shall not be deemed to have amended or modified any
term hereof, or waived any of its rights unless Bank consents in writing to such
amendment, modification or waiver. No such waiver, unless expressly stated
therein, shall be effective as to any transaction which occurs subsequent to
such waiver, nor as to any continuance of a breach after such waiver. Bank’s
consent to any amendment, waiver, or modification does not mean that Bank shall
consent or has consented to any other or subsequent Instruction to amend,
modify, or waive a term of this Agreement or any Credit.
4. Indemnification; Limitation of Liability. (a) Without limiting any other
provisions of this Agreement or the Credit Agreement, Bank and each other
Indemnitee (as defined in the Credit Agreement), shall not be responsible to
Applicant for, and Bank’s rights and remedies against Applicant and Applicant’s
obligation to reimburse the Bank under the Credit Agreement shall not be
impaired by: (i) honor of a presentation under any Credit which on its face
substantially complies with the terms of such Credit; (ii) honor of a
presentation of any Drawing Documents which appear on their face to have been
signed, presented or issued (X) by any purported successor or transferee of any
beneficiary or other party required to sign, present or issue the Drawing
Documents or (Y) under a new name of the beneficiary; (iii) acceptance as a
draft of any written or electronic demand or request for payment under a Credit,
even if nonnegotiable or not in the form of a draft, and may disregard any
requirement that such draft, demand or request bear any or adequate reference to
the Credit; (iv) the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness, or legal effect of any
presentation under any Credit or of any Drawing Documents; (v) disregard of any
non-documentary conditions stated in any Credit; (vi) acting upon

 



--------------------------------------------------------------------------------



 



any Instruction which it, in Good Faith, believes to have been given by a Person
or entity authorized to give such Instruction; (vii) any errors, omissions,
interruptions or delays in transmission or delivery of any message, advice or
document (regardless of how sent or transmitted) or for errors in interpretation
of technical terms or in translation; (viii) any delay in giving or failing to
give any notice; (ix) any acts, omissions or fraud by, or the solvency of, any
beneficiary, any nominated Person or any other Person; (x) any breach of
contract between the beneficiary and Applicant or any of the parties to the
underlying transaction; (xi) assertion or waiver of any provision of the UCP or
ISP which primarily benefits an issuer of a letter of credit, including, any
requirement that any Drawing Document be presented to it at a particular hour or
place; (xii) payment to any paying or negotiating bank (designated or permitted
by the terms of the applicable Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under the Standard Letter of Credit
Practice applicable to it; (xiii) dishonor of any presentation upon or during
any Event of Default or for which Applicant is unable or unwilling to reimburse
or indemnify Bank (provided that Applicant acknowledges that if Bank shall later
be required to honor the presentation, Applicant shall be liable therefore in
accordance with Section 2.06(f) of the Credit Agreement); or (xiv) acting or
failing to act as required or permitted under Standard Letter of Credit Practice
applicable to where it has issued, confirmed, advised or negotiated such Credit,
as the case may be.
(b) Without limiting Section 9.03(b) of the Credit Agreement, such
Section 9.03(b) shall apply to the Bank and each related Indemnitee
notwithstanding the occurrence of any of the events specified in clause (a) of
this Section 4 subject to the proviso set forth in such Section 9.03(b).
(c) If a Credit is to be governed by a law other than that of the State of New
York, Bank shall not be liable for any Costs resulting from any act or omission
by Bank in accord with the UCP or the ISP, as applicable, and Applicant shall
indemnify Bank for all such Costs.
5. Foreign Currency. If the amount drawn under any Credit is in non-United
States currency (“foreign currency”), Applicant shall pay the Bank for each
Credit the amount of each drawing paid by Bank under the Credit, on demand, the
United States dollar equivalent of the amount computed at Bank’s selling rate,
as of the date of Applicant’s payment, for cable transfers of such foreign
currency to the place of payment; provided, further, that if, for any reason,
Bank has no selling rate for cable transfers of that currency to such place on
the payment date, Applicant shall pay Bank an amount in United States currency
equivalent to Bank’s actual cost of settlement of its obligation.
6. Compliance with Laws. Applicant will comply in all material respects with all
foreign and domestic laws, rules and regulations (including the USA Patriot Act,
foreign exchange control regulations, foreign asset control regulations and
other trade-related regulations) now or hereafter applicable to each Credit, the
transactions underlying such Credit or Applicant’s execution, delivery and
performance of this Agreement, except where failure to do so, in aggregate,
could not reasonably be expected to result in a Material Adverse Effect (as
defined in the Credit Agreement).
7. Representations and Warranties. Applicant hereby represents and warrants that
this Agreement constitutes the legal, valid and binding obligation of Applicant
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principals of equity,
regardless of whether considered in a proceeding in equity or at law, and makes
each of the representations and warranties set forth in the Credit Agreement as
of the date of this Agreement (and upon the issuance of a Credit represents and
warrants the same as of the date of such issuance (except to the extent that
such representation and warranties relate to a specific date, in which case such
representation and warranties shall be as of the said specific date).
8. Assertion of Rights. To the extent Bank honors a presentation for which Bank
remains unpaid, Bank may assert rights of Applicant and Applicant shall
cooperate with Bank in its assertion of Applicant’s rights, if any, against the
beneficiary, the beneficiary’s rights against Applicant and any other rights
that Bank may have by subordination, subrogation, reimbursement, indemnity or
assignment.
9. Electronic Transmissions. Bank is authorized to accept and process any
Application and any amendments, transfers, assignments of proceeds,
Instructions, consents, waivers and all documents relating to the Credit or the
Application which are sent to Bank by electronic transmission, including SWIFT,
electronic mail, telex, telecopy,

 



--------------------------------------------------------------------------------



 



telefax, courier, mail or other computer generated telecommunications and such
electronic communication shall have the same legal effect as if written and
shall be binding upon and enforceable against the Applicant. Bank may, but shall
not be obligated to, require authentication of such electronic transmission or
that Bank receives original documents prior to acting on such electronic
transmission. If it is a condition of the Credit that payment may be made upon
receipt by Bank of an electronic transmission advising negotiation, Applicant
hereby agrees to reimburse Bank on demand for the amount indicated in such
electronic transmission advice, and further agrees to hold Bank harmless if the
documents fail to arrive, or if, upon the arrival of the documents, Bank should
determine that the documents do not comply with the terms and conditions of the
Credit.
10. COMMERCIAL CREDITS
Acceptance of Drawing Documents; No Waiver. Applicant’s acceptance or retention
of a Drawing Document presented under or in connection with any Credit (whether
or not the document is genuine) or of any Released Merchandise shall ratify
Bank’s honor of the presentation and preclude Applicant from raising a defense,
set-off or claim with respect to Bank’s honor of such Credit. Bank shall not be
required to seek any waiver of discrepancies from Applicant or to grant any
waiver of discrepancies which Applicant approves or requests.
Possession of Drawing Documents. If Bank shall agree to honor (accept) Drawing
Documents under a Credit on a time draft or deferred payment basis, Applicant
shall not take possession of the Drawing Documents or the underlying Property
except for the purpose of loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with such Property in a manner
preliminary to its sale or exchange. An Instruction to release any such Drawing
Document or Property shall be deemed a representation by Applicant to Bank that
Applicant seeks such release for one of said purposes. In each such case,
Applicant immediately shall apply the sale proceeds of such Property to the
Obligations relating to the applicable Credit.
Absence of Written Instructions. In the absence of written instructions to the
contrary, the Applicant agrees that (a) if the Credit authorizes drawings and/or
shipments in installments and any installment is not drawn and/or shipped within
the period allowed for that installment but the Applicant waives such
discrepancy, the Bank is authorized to honor any subsequent installments so long
as documents for such installments are presented within the period allowed for
such installments; and (b) each negotiation Credit shall expire at the counters
of the nominated person even if notice of the presentation or any documents
contained in the presentation is not received by the Bank until after the expiry
date of the Credit or any installment thereof.
Release of Documents or Claiming of Goods from the Carrier. In the event Bank,
upon Applicant’s request, agrees to deliver to Applicant, a customs broker or
any other person designated by the Applicant, any of the documents of title
relating to the Credit, prior to having received payment in full of all the
Obligations, Applicant agrees to obtain possession of any goods represented by
such documents within twenty-one days after the date of delivery of such
documents, and if Applicant fails to do so, Applicant agrees to return such
documents or to have them returned to Bank prior to the expiration of the
twenty-one day period. Applicant further agrees to execute and deliver to Bank
receipts for such documents and the goods represented thereby identifying and
describing such documents and goods. If Applicant claims from the carrier any
goods identified in the shipping documents required under the Credit, (by virtue
of a steamship release, air release, letter of indemnity or any other means),
with or without the assistance of Bank, and such goods have been released to
Applicant or a customs broker or agent acting on Applicant’s behalf, the
Applicant hereby authorizes Bank to immediately, and without further inquiry and
consideration, debit any account of Applicant in an amount equal to the fair
market value of such goods, that have been released, together with any
out-of-pocket charges or expenses owing to the Bank.
11. STANDBY CREDIT(S)
Installments. If the Credit is issued subject to UCP 500 or 600, unless
otherwise agreed, in the event that any installment of the Credit is not drawn
within the period allowed for that installment, the Credit may continue to be
available for any subsequent installments in the sole discretion of the Bank,
notwithstanding Article 41 of UCP 500 or Article 32 of UCP 600.
Auto Extend Notice. If the Credit provides for automatic extension without
amendment, Applicant agrees that it will notify Bank in writing at least sixty
(60) days prior to the last day specified in the Credit by which Bank must

 



--------------------------------------------------------------------------------



 



give notice of nonextension as to whether or not it wishes the Credit to be
extended. Any decision to extend or not extend the Credit shall be in Bank’s
sole discretion and judgment. Applicant hereby acknowledges that in the event
Bank notifies the beneficiary of the Credit that it has elected not to extend
the Credit and the beneficiary draws on the Credit after receiving the notice of
non-extension, Applicant acknowledges and agrees that Applicant shall have no
claim or cause of action against Bank or defense against payment under the
agreement for Bank’s discretionary decision to extend or not extend the Credit.
Pending Expiry Notice. If a Credit’s terms and conditions provide that Bank give
beneficiary a notice of pending expiration, Applicant agrees that it will notify
Bank in writing at least thirty (30) days prior to the last day specified in the
Credit by which Bank must give such notice of the pending expiration date. In
the event Applicant fails to so notify Bank and the Credit is extended,
Applicant’s Obligations under this Agreement shall continue in effect and be
binding on Applicant with regard to the Credit as so extended.
12. Waiver of Defense; Joint and Several Liability. Applicant waives any defense
whatsoever which might constitute a defense available to, or discharge of, a
surety or a guarantor. If more than one Person signs this Agreement or an
Application hereunder, each of them shall be jointly and severally liable
hereunder and thereunder and all the terms and provisions regarding liabilities,
obligations and Property of such Persons shall apply to any liabilities,
obligations and Property of any and all of them.
13. Continuing Agreement. This Agreement is a continuing agreement and may not
be terminated by Applicant except upon (i) thirty (30) days’ prior written
notice of such termination by Applicant to Bank at the address of Bank set forth
on the most recent Credit issued hereunder, (ii) payment of all Obligations and
(iii) the expiration or cancellation of all Credits issued hereunder.
Notwithstanding the foregoing sentence, if a Credit is issued in favor of a
sovereign or commercial entity, which is to issue a guarantee or undertaking on
Applicant’s behalf in connection therewith, or is issued as support for such a
guarantee, the Applicant shall remain liable with respect to such Credit until
Bank is fully released in writing by such entity.
14. Commencement of Action. Any action or proceeding in respect of any matter
arising under or in connection with Credits, the Applications or this Agreement
must be brought by Applicant against the Bank within the time period specified
in Section 5-115 of the Uniform Commercial Code.
15. Jurisdiction; Waiver of Jury Trial; Applicable Law. Applicant agrees to be
bound by the provisions in the Credit Agreement relating to jurisdiction, venue,
and waiver of jury trial and that such provisions shall also apply to this
Agreement. This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
16. No Third Party Benefits; Successor; Integration; Delivery by Facsimile;
Notices. This Agreement shall be binding upon and inure to the benefit of Bank
and Applicant and their respective successors and permitted assigns. This
Agreement shall not confer any right or benefit upon any Person other than the
parties to this Agreement, the Indemnitee and their respective successors and
permitted assigns. Applicant may not assign this Agreement without the prior
written consent of Bank. This Agreement may be signed and delivered by facsimile
transmission. Notices to Bank shall be sent to the address of Bank as set forth
on the Credit and shall be delivered by hand, overnight courier or certified
mail, return receipt requested. Notices to Applicant shall be sent to the
address set forth below the signature line hereto. THIS AGREEMENT AND THE CREDIT
AGREEMENT CONSTITUTE THE ENTIRE CONTRACT AND FINAL AGREEMENT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
17. Survival. The provisions of Sections 4, 13, and 15 shall survive and remain
in full force and effect regardless of the consummation of any transactions
contemplated hereby, the reimbursement or repayment of any drawings or
Obligations, the expiration or termination of the Credits or LOIs or the
termination of this Agreement or any provision hereof.

 



--------------------------------------------------------------------------------



 



THE UNDERSIGNED HEREBY AGREES TO ALL THE TERMS AND CONDITIONS SET FORTH HEREIN,
ALL OF WHICH HAVE BEEN READ AND UNDERSTOOD BY THE UNDERSIGNED.

         
 
  Belden Inc.
 
(Applicant/Obligor)    
 
       
 
 
 
(Authorized Signature)    
 
       
 
 
 
(Title)    
 
       
 
 
 
(Phone)    
 
       
 
 
 
(Fax)    
 
       
 
 
 
(Date)    

THE FOLLOWING IS TO BE EXECUTED IF THE CREDIT IS TO BE ISSUED FOR THE ACCOUNT OF
A PERSON OTHER THAN THE PERSON SIGNING ABOVE:
AUTHORIZATION AND AGREEMENT OF ADDITIONAL PARTY NAMED AS ACCOUNT PARTY
To: THE ISSUER OF THE CREDIT
We join in the above Agreement, naming us as Account Party, for the issuance of
the Credit and, in consideration thereof, we irrevocably agree (i) that the
above Applicant has sole right to give instructions and make agreements with
respect to this Agreement and the Credit, and the disposition of documents, and
we have no right or claim against you, any of your affiliates or subsidiaries,
or any correspondent in respect of any matter arising in connection with any of
the foregoing and (ii) to be bound by the Agreement and all obligations of the
Applicant thereunder as if we were a party thereto. The Applicant is authorized
to assign or transfer to you all or any part of any security held by the
Applicant for our obligations arising in connection with this transaction and,
upon any such assignment or transfer, you shall be vested with all powers and
rights in respect of the security transferred or assigned to you and you may
enforce your rights under this Agreement against us or our Property in
accordance with the terms hereof.

         
 
 
 
(Account Party)    
 
       
 
 
 
(Authorized Signature)    
 
       
 
 
 
(Title)    
 
       
 
 
 
(Phone)    
 
       
 
 
 
(Fax)    
 
       
 
 
 
(Date)    

 



--------------------------------------------------------------------------------



 



Appendix A
To the Continuing Agreement for Commercial & Standby Letters of Credit
(To be completed by Account Party/Applicant/Correspondent Bank)
This Appendix will remain in effect until further notice in writing is received
by the JPMorgan Chase Bank, N.A. from the Account Party/Applicant/Correspondent
Bank. Changes to this Appendix require a new Appendix A to be executed and
delivered to JPMorgan Chase Bank, N.A.

A)   In the event JPMorgan Chase Bank, N.A. issues or amends a Commercial or a
Standby Letter of Credit (“Credit”), any one of the following individual(s)
shall be authorized to sign on the behalf of:

Belden Inc.
 
(Print Name of Account Party/Applicant/Correspondent Bank)

             
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)

B)   In regards to any “Credit”, JPMorgan Chase Bank, N.A. may accept and rely
on instructions including without limitation, (a) waiving of discrepancies,
(b) mailings/returning shipping documents, (c) changing Credit terms and
conditions prior to issuance, and amendments to Credits which do not extend,
increase or change the tenor of the draft(s) transmitted by the following
authorized representatives of:

Belden Inc.
 
(Print Name of Account Party/Applicant/Correspondent Bank)

             
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)

C)   Signature Verification (To be completed by “Bank”):

    The above individual(s) is/are authorized to execute and sign applications,
amendments and instructions on behalf of the Account
Party/Applicant/Correspondent Bank.

             
 
           
(Print Relationship Manager “RM” Name)
  (“RM” Title)   (“RM” Authorized Signature)   (Date)

 



--------------------------------------------------------------------------------



 



ANNEX I TO AGREEMENT FOR COMMERCIAL LETTERS OF CREDIT ISSUED BY
JPMORGAN CHASE BANK, N.A.
If Bank issues a LOI or endorses a bill of lading at the Instruction of
Applicant or otherwise pursuant hereto, Applicant agrees as follows:
Except as otherwise set forth in this Annex I or expressly set forth elsewhere
in this Agreement, LOI’s shall be deemed issued by Bank subject to the same
terms and conditions set forth herein for Credits, including, without
limitation, payment obligations, indemnification provisions and limitations of
liability benefiting Bank and other Indemnitee. Applicant shall be liable for
payments made under any LOI on demand and otherwise subject to Section 2.06(f)
of the Credit Agreement. Bank shall have the right in its sole discretion and
without notice to or approval of Applicant, to pay, settle or adjust any claim
or demand made against or upon Bank in connection therewith without inquiry or
determination, on Bank’s part, of the circumstances, merits or validity of any
claim or demand. Applicant shall take whatever steps are necessary to obtain the
shipping documents concerning the Released Merchandise. Upon Applicant’s receipt
of such shipping documents, Applicant shall deliver them to the carrier, duly
endorsed by all parties whose endorsement is required by the carrier, and obtain
from the carrier and deliver to Bank, the LOI and a release of Bank’s liability
to the carrier. Bank may make payments against any drawing under the Credit
related to an LOI, whether or not the drawing shall comply with the terms and
conditions of such Credit, without any liability whatsoever to Bank. Applicant
expressly acknowledges that Applicant may be required to reimburse Bank for
payments made by Bank under both the LOI and such Credit with respect to the
same Released Merchandise. Applicant shall account by delivering to Bank,
immediately upon the receipt thereof by Applicant, the proceeds of the sale of
the Released Merchandise or the documents related thereto in whatever form
received (with Applicant’s endorsement where necessary) to be applied by Bank to
the payment of any drawing under the Credit. If any proceeds shall be notes,
accounts, acceptances, or in any form other than cash, they shall not be applied
by Bank until paid in cash. Bank shall have the option at any time to sell or
discount these items and so apply the net proceeds, conditionally upon final
payment of these items. Applicant shall pay all charges in connection with the
Released Merchandise and shall at all times hold it separate and apart from the
Property of Applicant and shall definitively show such separation in all its
records and entries. Applicant shall at all times keep the Released Merchandise
fully insured at Applicant’s expense in favor of, and to the satisfaction of,
Bank against loss by fire, theft, and any other risk to which it may be subject.
Applicant shall deposit the insurance policies with Bank upon its demand. If for
any reason any of such policies fail to provide for payment of the loss
thereunder to Bank as its interest may appear, Applicant hereby (1) assigns and
makes the loss payable under any of such policies payable to Bank as its
interest may appear, (2) assigns to Bank all of the avails and proceeds of any
and all of such policies, and (3) agrees to accept such avails and proceeds in
trust for Bank and to forthwith deliver the same to Bank in the exact form
received (with the endorsement of Applicant where necessary). Bank shall have no
responsibility for the existence, quantity, quality, condition, value or
delivery of any Released Merchandise or the correctness, validity or genuineness
of the documents purporting to represent Released Merchandise.

 